Exhibit 10.8

TRANSFER AND SERVICING AGREEMENT

Dated as of March 10, 2006

 

--------------------------------------------------------------------------------

COMPUCREDIT

CREDIT CARD MASTER NOTE BUSINESS TRUST III

 

--------------------------------------------------------------------------------

among

COMPUCREDIT FUNDING CORP. III,

Transferor,

COMPUCREDIT CORPORATION,

Servicer,

COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS TRUST III,

Issuer

and

U.S. BANK NATIONAL ASSOCIATION,

Indenture Trustee

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

DEFINITIONS

Section 1.01.

   Definitions    1

Section 1.02.

   Other Definitional Provisions    15

ARTICLE II

CONVEYANCE OF RECEIVABLES

Section 2.01.

   Conveyance of Receivables    17

Section 2.02.

   Acceptance by Issuer    19

Section 2.03.

   Representations and Warranties of Each Transferor Relating to Such Transferor
   19

Section 2.04.

   Representations and Warranties of each Transferor Relating to this Agreement
and any Participation Interest Supplement and the Receivables    21

Section 2.05.

   Treatment of Ineligible Receivables    22

Section 2.06.

   Reassignment of Trust Portfolio    24

Section 2.07.

   Covenants of each Transferor    25

Section 2.08.

   Covenants of each Transferor with Respect to the Applicable Receivables
Purchase Agreements    28

Section 2.09.

   Addition of Accounts    29

Section 2.10.

   Defaulted Receivables    32

Section 2.11.

   Account Allocations    32

Section 2.12.

   Discount Option    33

ARTICLE III

ADMINISTRATION AND SERVICING OF RECEIVABLES

Section 3.01.

   Acceptance of Appointment and Other Matters Relating to the Servicer    34

Section 3.02.

   Servicing Compensation    35

Section 3.03.

   Representations, Warranties and Covenants of the Servicer    35

Section 3.04.

   Reports and Records for the Owner Trustee and the Indenture Trustee    38

Section 3.05.

   Annual Certificate of Servicer    38

Section 3.06.

   Notices to CompuCredit    38

Section 3.07.

   Adjustments    38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE IV

COLLECTIONS AND ALLOCATIONS

Section 4.01.

   Collections and Allocations    40

Section 4.02.

   Shared Principal Collections    41

Section 4.03.

   Additional Withdrawals from the Collection Account    41

Section 4.04.

   Excess Finance Charge Collections    41

ARTICLE V

OTHER MATTERS RELATING TO EACH TRANSFEROR

Section 5.01.

   Liability of each Transferor    42

Section 5.02.

   Merger or Consolidation of, or Assumption of the Obligations of, a Transferor
   42

Section 5.03.

   Limitations on Liability of Each Transferor    43

ARTICLE VI

OTHER MATTERS RELATING TO THE SERVICER

Section 6.01.

   Liability of the Servicer    44

Section 6.02.

   Merger or Consolidation of, or Assumption of the Obligations of, the Servicer
   44

Section 6.03.

   Limitation on Liability of the Servicer and Others    44

Section 6.04.

   Servicer Indemnification of the Issuer, the Owner Trustee and the Indenture
Trustee    45

Section 6.05.

   Resignation of the Servicer    45

Section 6.06.

   Access to Certain Documentation and Information Regarding the Receivables   
46

Section 6.07.

   Delegation of Duties    46

Section 6.08.

   Examination of Records    46

ARTICLE VII

INSOLVENCY EVENTS

Section 7.01.

   Rights upon the Occurrence of an Insolvency Event    47

ARTICLE VIII

SERVICER DEFAULTS

Section 8.01.

   Servicer Defaults    48

Section 8.02.

   Indenture Trustee To Act; Appointment of Successor    50

Section 8.03.

   Notification to Noteholders    52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE IX TERMINATION Section 9.01.    Termination of Agreement
   53 ARTICLE X MISCELLANEOUS PROVISIONS Section 10.01.    Amendment; Waiver of
Past Defaults    54 Section 10.02.    Protection of Right, Title and Interest of
Issuer    56 Section 10.03.    GOVERNING LAW    56 Section 10.04.    Notices;
Payments    56 Section 10.05.    Severability of Provisions    58 Section 10.06.
   Further Assurances    58 Section 10.07.    Nonpetition Covenant    58
Section 10.08.    No Waiver; Cumulative Remedies    59 Section 10.09.   
Counterparts    59 Section 10.10.    Third-Party Beneficiaries    59
Section 10.11.    Merger and Integration    59 Section 10.12.    Headings    59
Section 10.13.    Limitation of Liability of Owner Trustee    59



--------------------------------------------------------------------------------

TRANSFER AND SERVICING AGREEMENT, dated as of March 10, 2006, among COMPUCREDIT
FUNDING CORP. III, a Nevada corporation, as Transferor, COMPUCREDIT CORPORATION,
a Georgia corporation, as Servicer, COMPUCREDIT CREDIT CARD MASTER NOTE BUSINESS
TRUST III, a Nevada business trust, as Issuer, and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as Indenture Trustee.

In consideration of the mutual agreements herein contained, each party agrees as
follows for the benefit of the other parties, the Noteholders and any Series
Enhancer (as defined below) to the extent provided herein, in the Indenture and
in any Indenture Supplement:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. Whenever used in this Agreement, the following words
and phrases shall have the following meanings, and the definitions of such terms
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such terms.

“Account” shall mean each (a) Initial Account, (b) Additional Account (but only
from and after the Addition Date with respect thereto), (c) Related Account, and
(d) Transferred Account, but shall exclude, after the applicable removal date
any Account all the Receivables in which are either: (i) Defaulted Receivables
and assigned by the Issuer to the Transferor pursuant to Section 2.10,
(ii) assigned by the Issuer to the Transferor pursuant to Section 2.05(c) or
2.06 or (iii) assigned by the Issuer to the Servicer pursuant to Section 3.03.

“Account Owner” shall mean Columbus Bank, First Bank & Trust, First Bank of
Delaware or any other entity that is the issuer of the credit card relating to
an Account pursuant to a Credit Card Agreement.

“Account Schedule” shall mean a computer file or microfiche list containing a
true and complete list of Accounts, identified by bank identification number and
by bank numbers and by account number and setting forth the aggregate amount of
Principal Receivables outstanding in such Accounts as of (a) the Initial Cut-Off
Date (for the Account Schedule delivered on the Initial Issuance Date), (b) as
soon as practicable after the Determination Date immediately succeeding the
related Monthly Period (for any Account Schedule relating to Automatic
Additional Accounts) and (c) the Addition Cut-Off Date (for any Account Schedule
relating to Supplemental Accounts).

“Addition Cut-Off Date” shall mean (a) for Supplemental Accounts, the date
specified as such in the notice for the Supplemental Accounts under
Section 2.09(g) and (b) for Automatic Additional Accounts, the later of the date
on which such accounts are originated and the date on which such accounts are
designated as Automatic Additional Accounts pursuant to Section 2.09(a).

“Addition Date” shall mean (a) with respect to Automatic Additional Accounts,
the later of the date on which such accounts are created and the date on which
such accounts are

 

1



--------------------------------------------------------------------------------

designated as Automatic Additional Accounts pursuant to Section 2.09(a),
(b) with respect to Supplemental Accounts, the date from and after which such
Supplemental Accounts are to be included as Accounts pursuant to Section 2.09(e)
or (f), and (c) with respect to Participation Interests, the date from and after
which such Participation Interests are to be included as part of the Transferred
Assets pursuant to Section 2.09(b).

“Additional Account” shall mean each Automatic Additional Account and each
Supplemental Account.

“Additional Transferor” shall have the meaning specified in Section 2.09(d).

“Adverse Effect” shall mean, with respect to any action, that such action will
(a) result in the occurrence of an Early Redemption Event, a Reinvestment Event,
a Default or an Event of Default or (b) materially and adversely affect the
amount or timing of distributions to be made to the Noteholders or any Series
Enhancer of any Series or Class pursuant to this Agreement, the Indenture or the
related Indenture Supplement.

“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” shall mean the power to direct
the management and policies of a Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Affinity Card Agreement” shall mean, as applicable, (i) the CB&T Affinity Card
Agreement, (ii) the FBOD Affinity Agreement, (iii) the FB&T Affinity Agreement
and (iv) any future affinity card agreement substantially in the form of the
agreement specified in (i), (ii) or (iii) above, entered into by CompuCredit and
an Account Owner.

“Agreement” shall mean this Transfer and Servicing Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Allocation Amount” shall mean, with respect to any Series and for any date, an
amount equal to the allocation amount or adjusted allocation amount, as
applicable, specified in the related Indenture Supplement.

“Appointment Date” shall have the meaning specified in Section 7.01.

“Assignment” shall have the meaning specified in Section 2.09(h).

“Authorized Newspaper” shall mean any newspaper of general circulation in the
Borough of Manhattan, the City of New York, printed in the English language
(and, with respect to any Series or Class, if and so long as the Notes of such
Series are Bearer Notes, in such place as may be specified in the applicable
Indenture Supplement) and customarily published on each business day at such
place, whether or not published on Saturdays, Sundays or holidays.

“Automatic Additional Account” shall mean, subject to Section 2.09(a), each
consumer revolving credit card account established pursuant to a Credit Card
Agreement

 

2



--------------------------------------------------------------------------------

between an Account Owner and any Person with respect to which one or more credit
cards are issued to a cardholder, which credit card account is identified by the
bank identification numbers and the bank numbers specified on Schedule I as
Schedule I may be amended from time to time, which account comes into existence
after the Initial Cut-Off Date.

“Automatic Addition Suspension Date” shall have the meaning set forth in
Section 2.09(a).

“Automatic Addition Termination Date” shall have the meaning set forth in
Section 2.09(a).

“Average Principal Receivables” shall mean, for any period, an amount equal to
(a) the sum of the aggregate amount of Principal Receivables at the end of each
day during such period divided by (b) the number of days in such period.

“Business Day” shall mean any day other than (a) a Saturday or Sunday or (b) any
other day on which banks in New York, New York, Atlanta, Georgia, Columbus,
Georgia, Las Vegas, Nevada, St. Paul, Minnesota or any other city in which the
principal executive offices of CompuCredit, the Transferor, the Owner Trustee,
the Indenture Trustee, Columbus Bank or other Account Owner, as the case may be,
are located, are authorized or obligated by law, executive order or governmental
decree to be closed or (c) for purposes of any particular Series, any other day
specified in the applicable Indenture Supplement.

“Cash Advance Fees” shall mean cash advance transaction fees, if any, as
specified in the Credit Card Agreement applicable to each Account.

“CB&T Affinity Card Agreement” shall mean the Amended and Restated Affinity Card
Agreement and Accounts Ownership and Administration Agreement dated as of
December 5, 2005, among Columbus Bank, CompuCredit and CompuCredit Acquisition
Corporation, as such agreement has previously been and may hereafter be amended,
modified or supplemented from time to time.

“CB&T Receivables Purchase Agreement” shall mean the Receivables Purchase
Agreement, dated as of May 20, 2003, between Columbus Bank and CompuCredit, as
amended from time to time in accordance with the terms thereof.

“CFC” shall mean CompuCredit Funding Corp. III, a Nevada corporation, and its
successors and permitted assigns.

“CFC Receivables Purchase Agreement” shall mean the Amended and Restated
Receivables Purchase Agreement, dated as of March 10, 2006, between CompuCredit
and CFC, as amended from time to time in accordance with the terms thereof.

“Collections” shall mean all payments by or on behalf of Obligors (including
Insurance Proceeds) received in respect of the Receivables, in the form of cash,
checks, wire transfers, electronic transfers, ATM transfers or any other form of
payment in accordance with a Credit Card Agreement in effect from time to time
and all other amounts specified by this Agreement, the Indenture or any
Indenture Supplement as constituting Collections. As specified

 

3



--------------------------------------------------------------------------------

in any Participation Interest Supplement or Indenture Supplement, Collections
shall include amounts received with respect to Participation Interests. All
Recoveries will be treated as Collections of Finance Charge Receivables.
Collections with respect to any Monthly Period shall include a portion,
calculated pursuant to Section 3.03(m), of Interchange paid to the Transferor
with respect to such Monthly Period, to be applied as if such amount were
Collections of Finance Charge Receivables for all purposes.

“Columbus Bank” shall mean Columbus Bank and Trust Company, a state bank
chartered under the laws of the State of Georgia, and its successors and
permitted assigns.

“CompuCredit” shall mean CompuCredit Corporation, a Georgia corporation, and its
successors and permitted assigns.

“Corporate Trust Office” shall have the meaning (a) when used in respect of the
Owner Trustee, specified in the Trust Agreement and (b) when used in respect of
the Indenture Trustee, specified in the Indenture.

“Credit Card Agreement” shall mean, with respect to a consumer revolving credit
card account, the agreements (including any applicable truth-in-lending
disclosure statements) between an Account Owner and the Obligor governing the
terms and conditions of such account, as such agreements or statements may be
amended, modified or otherwise changed from time to time and as distributed
(including any amendments and revisions thereto) to holders of such account.

“Credit Card Guidelines” shall mean the respective policies and procedures of
the Servicer or the applicable Account Owner, as such policies and procedures
relate to the Accounts and as such may be amended from time to time,
(a) relating to the operation of its credit card business, which generally are
applicable to its portfolio of consumer revolving credit card accounts or, in
the case of an Account Owner that has only a portion of its portfolio subject to
a Receivables Purchase Agreement, applicable to such portion of its portfolio,
and in each case which are consistent with prudent practice, including the
policies and procedures for determining the creditworthiness of credit card
customers and the extension of credit to credit card customers, and (b) relating
to the maintenance of credit card accounts and collection of credit card
receivables.

“Date of Processing” shall mean, with respect to any transaction or receipt of
Collections, the date on which such transaction is first recorded on the
Servicer’s computer file of consumer revolving credit card accounts (without
regard to the effective date of such recordation).

“Debtor Relief Laws” shall mean (i) the United States Bankruptcy Code and
(ii) all other applicable liquidation, conservatorship, bankruptcy, moratorium,
arrangement, receivership, insolvency, reorganization, suspension of payments,
adjustment of debt, marshalling of assets or similar debtor relief laws of the
United States, any state or any foreign country from time to time in effect
affecting the rights of creditors generally.

“Defaulted Amount” shall mean, with respect to any Monthly Period, an amount
(which shall not be less than zero) equal to (a) the amount of Principal
Receivables which

 

4



--------------------------------------------------------------------------------

became Defaulted Receivables in such Monthly Period, minus (b) the amount of any
Defaulted Receivables of which either the Transferor became obligated to, or the
Servicer became obligated to, accept reassignment or assignment in accordance
with the terms of this Agreement during such Monthly Period (including, without
duplication, Ineligible Receivables pursuant to Section 2.05); provided,
however, that if an Insolvency Event occurs with respect to the Transferor, the
amount of such Defaulted Receivables which are subject to reassignment to the
Transferor in accordance with the terms of this Agreement shall not be added to
the sum so subtracted and, if any of the events described in Section 8.01(d)
occur with respect to the Servicer, the amount of such Defaulted Receivables
which are subject to reassignment or assignment to the Servicer in accordance
with the terms of this Agreement shall not be added to the sum so subtracted.

“Defaulted Receivables” shall mean, with respect to any Monthly Period, all
Principal Receivables (i) which are charged off as uncollectible in such Monthly
Period in accordance with the Credit Card Guidelines or the Servicer’s customary
and usual servicing procedures for servicing consumer revolving credit card
accounts; (ii) as to which any payment or part thereof remains unpaid for 180
days or more from the original due date for such Receivables; (iii) as to which
the Obligor thereof is currently the debtor in a case under the United States
Bankruptcy Code; or (iv) as to which the Obligor is deceased. A Principal
Receivable shall become a Defaulted Receivable no later than on the day on which
such Principal Receivable is recorded as charged-off on the Servicer’s computer
file of consumer revolving credit card accounts.

“Deposit Date” shall mean each day on which the Servicer deposits Collections
into the Collection Account.

“Determination Date” shall mean, with respect to any Series, the date specified
in the applicable Indenture Supplement.

“Discount Option Date” shall mean each date on which a Discount Percentage
designated by the Transferor pursuant to Section 2.12 takes effect.

“Discount Option Receivables” shall have the meaning specified in Section 2.12.
The aggregate amount of Discount Option Receivables outstanding on any Date of
Processing occurring on or after the Discount Option Date shall equal the sum of
(a) the aggregate Discount Option Receivables at the end of the prior Date of
Processing (which amount, prior to the Discount Option Date, shall be zero) plus
(b) any new Discount Option Receivables created on such Date of Processing minus
(c) any Discount Option Receivables Collections received on such Date of
Processing. Discount Option Receivables created on any Date of Processing shall
mean the product of the amount of any Principal Receivables created on such Date
of Processing (without giving effect to the proviso in the definition of
Principal Receivables) and the Discount Percentage.

“Discount Option Receivable Collections” shall mean on any Date of Processing
occurring in any Monthly Period succeeding the Monthly Period in which the
Discount Option Date occurs, the product of (a) a fraction, the numerator of
which is the Discount Option Receivables and the denominator of which is the sum
of the Principal Receivables and the

 

5



--------------------------------------------------------------------------------

Discount Option Receivables, in each case (for both the numerator and the
denominator) at the end of the preceding Monthly Period and (b) Collections of
Principal Receivables on such Date of Processing (without giving effect to the
proviso in the definition of Principal Receivables).

“Discount Percentage” shall have the meaning specified in Section 2.12.

“Distribution Date” shall mean, with respect to any Series, the date specified
in the applicable Indenture Supplement.

“Document Delivery Date” shall have the meaning specified in Section 2.09(h).

“Dollars,” “$” or “U.S. $” shall mean United States dollars.

“Eligible Account” shall mean a consumer revolving credit card account owned by
(i) Columbus Bank, First Bank & Trust or First Bank of Delaware, in the case of
the Initial Accounts, which as of the Initial Cut-Off Date or (ii) by Columbus
Bank, First Bank & Trust, First Bank of Delaware or other Account Owner, in the
case of Additional Accounts which, as of the applicable Addition Cut-Off Date,
in each case meets the following requirements:

(a) is a consumer revolving credit card account in existence and maintained by
an Account Owner;

(b) is payable in Dollars;

(c) has an Obligor who has provided, as his or her most recent billing address,
an address located in the United States or its territories or possessions or a
United States military address;

(d) does not have any Receivables that are Defaulted Receivables;

(e) does not have any Receivables that have been identified by the Account
Owner, the Servicer or the relevant Obligor as having been incurred as a result
of fraudulent use of any related credit card;

(f) has not been identified as an Account with respect to which the related card
has been lost or stolen;

(g) does not have any Receivables that give rise to any claim against any
government agency, including, without limitation, the United States or any state
thereof, or any agency, instrumentality, or department thereof; and

(h) has been originated in accordance with the Credit Card Guidelines.

“Eligible Receivable” shall mean each Receivable:

(a) which has arisen in an Eligible Account;

(b) which was created in compliance in all material respects with all
Requirements of Law applicable to the institution which owned such Receivable at
the time of its

 

6



--------------------------------------------------------------------------------

creation and pursuant to a Credit Card Agreement which complies in all material
respects with all Requirements of Law applicable to the Account Owner;

(c) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
creation of such Receivable or the execution, delivery and performance by an
Account Owner of the Credit Card Agreement pursuant to which such Receivable was
created, have been duly obtained, effected or given and are in full force and
effect;

(d) as to which at the time of the transfer of such Receivable to the Issuer,
the Transferor or the Issuer will have good and marketable title thereto and
which itself is free and clear of all Liens;

(e) which has been the subject of either a valid transfer and assignment from
the Transferor to the Issuer of all the Transferor’s right, title and interest
therein (including any proceeds thereof), or the grant by the Transferor to the
Issuer of a valid first priority perfected security interest therein (including
any proceeds thereof), effective until the termination of the Issuer;

(f) which at all times will be the legal, valid and binding payment obligation
of the Obligor thereon enforceable against such Obligor in accordance with its
terms, except as such enforceability may be limited by applicable Debtor Relief
Laws or by general principles of equity (whether considered in a proceeding at
law or in equity), and except as such enforceability may be limited by a right
to offset, recoupment, adjustment or any other claim under 12 CFR
Section 226.12(c), 12 CFR Section 226.13 (d), or the Servicemembers’ Civil
Relief Act of 2003;

(g) which constitutes either an “account” or a “payment intangible” under and as
defined in Article 9 of the Nevada UCC and Article 9 of the New York UCC;

(h) which, at the time of transfer to the Issuer, has not been waived or
modified except as permitted in accordance with the Credit Card Guidelines and
which waiver or modification is reflected in the Servicer’s computer file of
consumer revolving credit card accounts;

(i) which, at the time of transfer to the Issuer, is not subject to any right of
rescission, setoff, counterclaim or any other defense (including defenses
arising out of violations of usury laws) of the Obligor, other than defenses
arising out of applicable Debtor Relief Laws;

(j) as to which, at the time of transfer to the Issuer, the Account Owner shall
have satisfied all of its obligations required to be satisfied by such time; and

(k) as to which, at the time of transfer to the Issuer, none of the Transferor,
CompuCredit or the Account Owner, as the case may be, has taken any action which
would impair, or omitted to take any action the omission of which would impair,
the rights of the Issuer, any Series Enhancer or the Noteholders therein.

 

7



--------------------------------------------------------------------------------

“Eligible Servicer” shall mean CompuCredit, the Indenture Trustee, or, if none
of CompuCredit or the Indenture Trustee is acting as Servicer, an entity which,
at the time of its appointment as Servicer, (a) is servicing a portfolio of
consumer revolving credit card accounts, (b) is legally qualified and has the
capacity to service the Accounts, (c) has demonstrated the ability to service
professionally and competently a portfolio of similar accounts in accordance
with high standards of skill and care, (d) is qualified to use the software that
is then being used to service the Accounts or obtains the right to use or has
its own software which is adequate to perform its duties under this Agreement
and (e) has a net worth of at least $50,000,000 as of the end of its most recent
fiscal quarter.

“Excess Finance Charge Collections” shall have the meaning specified in
Section 4.05.

“FB&T Affinity Card Agreement” shall mean the Amended and Restated Affinity Card
Agreement dated as of December 28, 2005, between First Bank and Trust and
CompuCredit, as such agreement has previously been and may hereafter be amended,
modified or supplemented from time to time.

“FBOD Affinity Card Agreement” shall mean the Affinity Card Agreement dated as
of February 16, 2005, between First Bank of Delaware and CompuCredit, as such
agreement has previously been and may hereafter be amended, modified or
supplemented from time to time.

“FDIC” shall mean the Federal Deposit Insurance Corporation or any successor.

“Finance Charge Receivables” shall mean (A) all amounts billed to the Obligors
on any Account as determined based on either (a) the actual amounts posted on
the system servicing reports provided to the Servicer by Total Systems Services,
Inc. or another provider of such reports, if available to the Servicer, or
(b) if such actual amounts are not available to the Servicer, the amount of
Finance Charge Receivables for the prior Monthly Period or other reasonable
estimation method, in respect of (i) all Periodic Rate Finance Charges,
(ii) Cash Advance Fees, (iii) annual membership fees and annual service charges,
(iv) Late Fees, (v) Overlimit Fees, and (vi) any other fees with respect to the
Accounts designated by the Transferor at any time and from time to time to be
included as Finance Charge Receivables (but any such amount estimated pursuant
to this clause (b) shall be reduced by the amount of all accrued Finance Charge
Receivables on Defaulted Receivables for such Monthly Period) and (B) Discount
Option Receivables, if any, beginning in the Monthly Period following the
Monthly Period in which the Discount Option Date occurs. Finance Charge
Receivables shall also include (a) the interest portion of Participation
Interests as shall be determined pursuant to, and only if so provided in, the
applicable Participation Interest Supplement or Indenture Supplement for any
Series, (b) Interchange as calculated pursuant to the Indenture Supplement for
any Series, (c) all Recoveries with respect to Receivables previously charged
off as uncollectible, (d) all Collections in respect of Ineligible Receivables,
and (e) all amounts paid by an Account Owner to CompuCredit and by CompuCredit
to the Transferor in connection with the purchase of Receivables by such Account
Owner pursuant to the applicable Affinity Agreement in respect of the
Receivables arising in Accounts owned by such Account Owner. For so long as any
of Columbus Bank, First Bank & Trust or First Bank of Delaware owns all or any
portion of the Accounts pursuant to the applicable Affinity Agreement, Finance
Charge Receivables and

 

8



--------------------------------------------------------------------------------

Collections on all or such portion of the Accounts shall not include amounts
accrued and due to any of Columbus Bank, First Bank & Trust or First Bank of
Delaware in accordance with such Affinity Agreement.

“Finance Charge Shortfalls” shall have the meaning specified in Section 4.05.

“Fitch” shall mean Fitch, Inc. or its successors.

“Governmental Authority” shall mean any federal, state, local domestic or
foreign governmental, regulatory or self-regulatory authority, agency, court,
tribunal, commission or other regulatory or self-regulatory entity, the United
States of America, any state or other political subdivision thereof and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Indenture” shall mean the Master Indenture, dated as of March 10, 2006, among
the Issuer, the Indenture Trustee and the Servicer, as the same may be amended,
supplemented or otherwise modified from time to time.

“Indenture Supplement” shall mean, with respect to any Series, the related
Indenture Supplement.

“Indenture Trustee” shall mean U.S. Bank National Association in its capacity as
indenture trustee under the Indenture, its successors in interest and any
successor indenture trustee under the Indenture.

“Independent Director” shall have the meaning specified in Section 2.07(g)(vii).

“Ineligible Receivable” shall have the meaning specified in Section 2.05(a).

“Initial Account” shall mean each consumer revolving credit card account
existing on the Initial Cut-Off Date and established pursuant to a Credit Card
Agreement between an Account Owner and any Person with respect to which one or
more credit cards were issued to a cardholder, which account is identified by
the bank identification numbers and the bank numbers specified on Schedule I and
in the computer file or microfiche list delivered to the Owner Trustee by the
Transferor pursuant to Section 2.01 on the Initial Issuance Date.

“Initial Cut-Off Date” shall mean the close of business on March 8, 2006.

“Initial Issuance Date” shall mean the Closing Date of the first Series of Notes
issued to the Holders.

“Insolvency Event” shall have the meaning specified in Section 7.01.

“Insurance Proceeds” shall mean any amounts received by the Servicer pursuant to
any credit insurance policies covering any Obligor with respect to Receivables
under such Obligor’s Account.

 

9



--------------------------------------------------------------------------------

“Interchange” shall mean, to the extent transferred to a Transferor pursuant to
a Receivables Purchase Agreement, interchange fees payable to an Account Owner
(net of any interchange fees paid by such Account Owner), in its capacity as
credit card issuer, through a credit card association, in connection with
cardholder charges for goods or services with respect to the Accounts, as
calculated pursuant to the related Indenture Supplement for any Series. Any
reference in this Agreement, the Indenture or any Indenture Supplement to
Interchange shall refer to only the interchange fees that are transferred by
CompuCredit or an Account Owner to a Transferor pursuant to a Receivables
Purchase Agreement.

“Issuer” shall mean CompuCredit Credit Card Master Note Business Trust III, a
Nevada business trust.

“Late Fees” shall have the meaning specified in the Credit Card Agreement
applicable to each Account for late fees or similar terms if such fees are
provided for with respect to such Account.

“Lien” shall mean any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, equity interest, encumbrance,
lien (statutory or other), preference, participation interest, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, or any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing; provided, however,
that any assignment permitted by Section 3.04(b) of the Trust Agreement or
Section 5.02 of, and the lien created by, this Agreement and any undivided
interest in the receivables relating to the Receivables retained by an Account
Owner shall not be deemed to constitute a Lien; provided further, however, that
each of (i) the lien created in favor of CompuCredit under the CB&T Receivables
Purchase Agreement, (ii) the lien created in favor of CFC under the CFC
Receivables Purchase Agreement and (iii) the lien created in favor of the
Indenture Trustee under the Indenture shall not be deemed to constitute a Lien.

“Monthly Period” shall mean, with respect to each Distribution Date, unless
otherwise provided in an Indenture Supplement, the preceding calendar month;
provided, however, that the initial Monthly Period with respect to any Series
will commence on the Closing Date with respect to such Series.

“Monthly Servicing Fee” shall have the meaning specified in Section 3.02.

“Moody’s” shall mean Moody’s Investors Service, Inc., or its successor.

“Notices” shall have the meaning specified in Section 10.04.

“Obligor” shall mean, with respect to any Account, the Person or Persons
obligated to make payments with respect to such Account, including any guarantor
thereof, but excluding any merchant.

“Officer’s Certificate” shall mean, unless otherwise specified in this
Agreement, a certificate signed by the President, any Vice President, the
Treasurer, Chief Financial Officer, or

 

10



--------------------------------------------------------------------------------

Controller of a Transferor or the Servicer, as the case may be (or an officer
holding an office with equivalent or more senior responsibilities or, in the
case of the Servicer, a Servicing Officer, and, in the case of the Transferor,
any executive of the Transferor designated in writing by a Vice President or
more senior officer of the Transferor for this purpose).

“Opinion of Counsel” shall mean a written opinion of counsel, who may be counsel
for, or an employee of, the Person providing the opinion and who shall be
reasonably acceptable to the Person to whom the opinion is to be provided;
provided, however, that any Tax Opinion or other opinion relating to federal
income tax matters shall be an opinion of nationally recognized tax counsel.

“Overlimit Fees” shall have the meaning specified in the Credit Card Agreement
applicable to each Account for overlimit fees or similar terms if such fees are
provided for with respect to such Account.

“Owner Trustee” shall mean Wilmington Trust FSB, a federal savings bank, not in
its individual capacity but solely as owner trustee under the Trust Agreement
(unless therein otherwise specified), and any successor Owner Trustee
thereunder.

“Participation Interest Supplement” shall mean a supplement to this Agreement
entered into pursuant to Sections 2.09(b) and 10.01(a) in connection with the
conveyance of Participation Interests to the Issuer.

“Participation Interests” shall have the meaning specified in Section 2.09(b).

“Periodic Rate Finance Charges” shall have the meaning specified in the Credit
Card Agreement applicable to each Account for finance charges (due to periodic
rate) or any similar term.

“Person” shall mean any person or entity, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
or organization of any nature, whether or not a legal entity.

“Principal Sharing Series” shall mean a Series that, pursuant to the Indenture
Supplement therefor, is entitled to receive Shared Principal Collections.

“Principal Receivables” shall mean all Receivables other than Finance Charge
Receivables or Defaulted Receivables; provided, however, that after a Discount
Option Date, Principal Receivables at any time thereafter shall not include the
amount of any Discount Option Receivables. Principal Receivables shall also
include the principal portion of Participation Interests as shall be determined
pursuant to, and only if so provided in, the applicable Participation Interest
Supplement or Indenture Supplement for any Series. In calculating the aggregate
amount of Principal Receivables on any day, the amount of Principal Receivables
shall be reduced by the aggregate amount of credit balances in the Accounts on
such day. Any Principal Receivables which the Transferor is unable to transfer
as provided in Section 2.11 shall not be included in calculating the amount of
Principal Receivables.

 

11



--------------------------------------------------------------------------------

“Principal Shortfalls” shall have the meaning specified in Section 4.02.

“Receivables” shall mean, to the extent transferred to a Transferor pursuant to
a Receivables Purchase Agreement, all amounts payable by Obligors on any Account
from time to time to the extent such amounts have been transferred from an
Account Owner to CompuCredit pursuant to a Receivables Purchase Agreement,
including amounts payable for Principal Receivables and Finance Charge
Receivables. Receivables which become Defaulted Receivables will cease to be
included as Receivables as of the day on which they become Defaulted
Receivables.

“Receivables Purchase Agreement” shall mean, as applicable, (i) the CB&T
Receivables Purchase Agreement, (ii) any future receivables purchase agreement
substantially in the form of the agreement specified in (i) above, entered into
between CompuCredit, CFC or any Transferor and an Account Owner; provided, that
(A) the Rating Agency Condition, if applicable, is satisfied with respect to
such future receivables purchase agreement and (B) CompuCredit or such
Transferor, as applicable, shall have delivered to the Indenture Trustee an
Officer’s Certificate to the effect that such officer reasonably believes that
the execution and delivery of such future receivables purchase agreement will
not have an Adverse Effect, (iii) the CFC Receivables Purchase Agreement and
(iv) any future receivables purchase agreement substantially in the form of the
agreement specified in (iii) above, entered into between CompuCredit, CFC or any
other purchaser from an Account Owner and any Transferor; provided, that (A) the
Rating Agency Condition, if applicable, is satisfied with respect to such future
receivables purchase agreement and (B) CompuCredit or such Transferor, as
applicable, shall have delivered to the Indenture Trustee an Officer’s
Certificate to the effect that such officer reasonably believes that the
execution and delivery of such future receivables purchase agreement will not
have an Adverse Effect.

“Recoveries” shall mean, to the extent transferred to a Transferor pursuant to a
Receivables Purchase Agreement, all amounts received by the Servicer (net of
out-of-pocket costs of collection) including Insurance Proceeds, with respect to
Defaulted Receivables (including any related Finance Charge Receivables),
including the net proceeds of any sale of such Defaulted Receivables by the
Transferor or Servicer.

“Related Account” shall mean an Account with respect to which a new credit
account number has been issued by the applicable Account Owner or Servicer under
circumstances resulting from an error or a lost or stolen credit card and not
requiring standard application and credit evaluation procedures under the Credit
Card Guidelines; provided that such Related Account can be traced or identified,
by reference to or by way of an Account Schedule, as an Account into which an
Account has been transferred.

“Requirements of Law” shall mean, with respect to any Person, any law, treaty,
rule or regulation, or determination of (or agreement with) an arbitrator or
Governmental Authority (including usury laws, the Federal Truth in Lending Act
and Regulation B and Regulation Z of the Board of Governors of the Federal
Reserve System, the Equal Credit Opportunity Act, the Federal Fair Debt
Collections Practices Act, and state laws, rules and regulations relating to
consumer protection, installment sales and collections), in each case

 

12



--------------------------------------------------------------------------------

binding on that Person, and shall include the certificate of incorporation and
by-laws or other organizational or governing documents of such Person.

“Reset Date” for any Series, shall have the meaning specified in the applicable
Supplement.

“Restart Date” shall have the meaning specified in Section 2.09(a).

“Series Adjusted Allocation Amount” shall mean, with respect to any Series and
for any Monthly Period, the Series Allocation Amount for such Series, after
subtracting therefrom the excess, if any, of (a) the cumulative amount
(calculated in accordance with the terms of the related Indenture Supplement) of
reduction amounts, subordination of principal collections and, if applicable,
covering the series default amount for any other Class of Notes of such Series
or another Series allocable to the Allocation Amount for such Series as of the
last day of the immediately preceding Monthly Period over (b) the aggregate
reimbursement of such reduction amounts, subordination of principal collections
and, if applicable, covering the series default amount for any other Class of
Notes of such Series or another Series as of such day, or such other amount as
may be provided in the Indenture Supplement for such Series.

“Series Allocable Defaulted Amount” shall mean, with respect to any Series and
for any Monthly Period, the product of the Series Allocation Percentage and the
Defaulted Amount with respect to such Monthly Period.

“Series Allocable Finance Charge Collections” shall mean, with respect to any
Series and for any Monthly Period, the product of the Series Allocation
Percentage and the amount of Collections of Finance Charge Receivables with
respect to such Monthly Period.

“Series Allocable Principal Collections” shall mean, with respect to any Series
and for any Monthly Period, the product of the Series Allocation Percentage and
the amount of Collections of Principal Receivables with respect to such Monthly
Period.

“Series Allocation Amount” shall have, for any Series, the meaning specified in
the related Indenture Supplement.

“Series Allocation Percentage” shall mean, with respect to any Series and for
any Monthly Period, the percentage equivalent of a fraction, the numerator of
which is the Series Adjusted Allocation Amount plus the Series Required
Transferor Amount as of the last day of the immediately preceding Monthly Period
or, if later, the immediately preceding Reset Date, and the denominator of which
is the sum of all Series Adjusted Allocation Amounts plus the sum of all Series
Required Transferor Amounts as of such day.

“Series Required Transferor Amount” shall have the meaning, with respect to any
Series, specified in the related Indenture Supplement.

“Service Transfer” shall have the meaning specified in Section 8.01.

 

13



--------------------------------------------------------------------------------

“Servicer” shall mean CompuCredit, in its capacity as Servicer pursuant to this
Agreement, and, after any Service Transfer or resignation of the Servicer
pursuant to Section 6.05, the Successor Servicer.

“Servicer Default” shall have the meaning specified in Section 8.01.

“Servicing Fee” shall have the meaning specified in Section 3.02.

“Servicing Fee Rate” shall mean, with respect to any Series, the servicing fee
rate specified in the related Indenture Supplement.

“Servicing Officer” shall mean any officer of the Servicer or an attorney in
fact of the Servicer who in either case is involved in, or responsible for, the
administration and servicing of the Receivables and whose name appears on a list
of servicing officers furnished to the Owner Trustee and the Indenture Trustee
by the Servicer, as such list may from time to time be amended.

“Shared Principal Collections” shall have the meaning specified in Section 4.02.

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, or its
successor.

“Successor Servicer” shall have the meaning specified in Section 8.02(a).

“Supplement” shall mean, with respect to any Series, the related Indenture
Supplement, and, with respect to any Participation Interest, the related
Participation Interest Supplement.

“Supplemental Account” shall mean an Account designated pursuant to
Section 2.09(e) or (f).

“Termination Notice” shall have the meaning specified in Section 8.01.

“Transaction Documents” shall mean the Trust Agreement, the Receivables Purchase
Agreements, this Agreement, the Indenture, the related Indenture Supplements,
the Administration Agreement, the related note purchase agreements and such
other documents and certificates delivered in connection therewith.

“Transfer Date” shall mean the Business Day immediately preceding each
Distribution Date.

“Transfer Restriction Event” shall have the meaning specified in Section 2.11.

“Transferor” shall mean (a) CFC or its successor under this Agreement and
(b) any Additional Transferors. References to “each Transferor” shall refer to
each entity mentioned in the preceding sentence and references to “the
Transferor” shall refer to either CFC, any Additional Transferor or all of such
entities, as the case may be.

 

14



--------------------------------------------------------------------------------

“Transferred Account” shall mean each Account (other than a Related Account)
into which an Account shall be transferred; provided that such transfer was made
in accordance with the Credit Card Guidelines, and further provided that such
Transferred Account can be traced or identified, by reference to or by way of an
Account Schedule, as an Account into which an Account has been transferred.

“Transferred Assets” shall have the meaning specified in Section 2.01(a).

“Trust Adjusted Allocation Amount” shall mean, with respect to any Monthly
Period, the aggregate Series Adjusted Allocation Amounts for all outstanding
Series for such Monthly Period.

“Trust Agreement” shall mean the Trust Agreement relating to the Issuer, dated
as of March 10, 2006, between CFC and the Owner Trustee, as the same may be
amended, supplemented or otherwise modified from time to time.

“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any specified jurisdiction.

Section 1.02. Other Definitional Provisions.

(a) All terms used herein and not otherwise defined herein shall have meanings
ascribed to them in the Trust Agreement, the Indenture and, for any Series, the
related Indenture Supplement, as applicable.

(b) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(c) As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto, accounting terms not defined in this Agreement or in
any such certificate or other document, and accounting terms partly defined in
this Agreement or in any such certificate or other document to the extent not
defined, shall have the respective meanings given to them under generally
accepted accounting principles or regulatory accounting principles, as
applicable and as in effect on the date of this Agreement. To the extent that
the definitions of accounting terms in this Agreement or in any such certificate
or other document are inconsistent with the meanings of such terms under
generally accepted accounting principles or regulatory accounting principles in
the United States, the definitions contained in this Agreement or in any such
certificate or other document shall control.

(d) Except as otherwise expressly provided herein, the agreements,
representations and warranties of CFC and CompuCredit in this Agreement in each
of their respective capacities as Transferor and Servicer shall be deemed to be
the agreements, representations and warranties of CFC and CompuCredit solely in
each such capacity for so long as CFC and CompuCredit act in each such capacity
under this Agreement.

(e) Any reference to each Rating Agency shall only apply to any specific rating
agency if such rating agency is then rating any outstanding Series.

 

15



--------------------------------------------------------------------------------

(f) Unless otherwise specified, references to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.

(g) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision or subdivision of this Agreement; references to any
subsection, Section, Schedule or Exhibit are references to subsections,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; and the term “including” means “including without limitation.”

(h) Terms used herein that are defined in the New York UCC and not otherwise
defined shall have the meanings set forth in the New York UCC unless the context
requires otherwise.

[END OF ARTICLE I]

 

16



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE OF RECEIVABLES

Section 2.01. Conveyance of Receivables. (a) For good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, the Transferor does
hereby transfer, assign, set-over and otherwise convey to the Issuer, without
recourse except as provided herein, all its right, title and interest in, to and
under (i) in the case of Receivables arising in the Initial Accounts (including
Transferred Accounts and Related Accounts related to such Initial Accounts), the
Receivables existing at the close of business on the Initial Cut-Off Date, and
thereafter created from time to time in the Initial Accounts until the
termination of the Issuer, (ii) in the case of Receivables arising in the
Additional Accounts (including Transferred Accounts and Related Accounts related
to such Additional Accounts), the Receivables existing at the close of business
on the applicable Addition Cut-Off Date, and thereafter created from time to
time until the termination of the Issuer, (iii) all Interchange allocable to the
Issuer as provided herein, all Insurance Proceeds and all Recoveries, (iv) all
rights to payment and amounts due or to become due with respect to all of the
foregoing, (v) all rights, remedies, powers, privileges and claims of the
Transferor under or with respect to the Receivables Purchase Agreements (whether
arising pursuant to the terms of the Receivables Purchase Agreements or
otherwise available to the Transferor at law or in equity), including, without
limitation, the rights of the Transferor to enforce the Receivables Purchase
Agreements and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to the
Receivables Purchase Agreements to the same extent as the Transferor could but
for the assignment and security interest granted to the Issuer, (vi) all amounts
received or receivable with respect to any of the foregoing and (vii) all
proceeds (including “proceeds” as defined in the UCC) thereof (such property,
collectively, the “Transferred Assets”). The Transferred Assets shall include,
as applicable, the Participation Interests and any property conveyed to the
Issuer pursuant to any Participation Interest Supplement. The foregoing does not
constitute and is not intended to result in the creation or assumption by the
Issuer, the Owner Trustee (as such or in its individual capacity), the Indenture
Trustee, any Noteholder or any Series Enhancer of any obligation of Columbus
Bank or other Account Owner or the Transferor, any Additional Transferor, the
Servicer or any other Person in connection with the Accounts, the Receivables or
the Participation Interests or under any agreement or instrument relating
thereto, including any obligations to Obligors, merchant banks, merchants’
clearance systems, credit card associations or insurers. The Obligors shall not
be notified of the transfer, assignment, set-over and conveyance of the
Receivables to the Issuer.

(b) In consideration for the conveyance and transfer of the Transferred Assets
hereunder, the Issuer hereby agrees to pay to the Transferor the net proceeds
received from the issuance of each Series of Notes.

(c) Each Transferor shall authorize, record and file, at its own expense,
financing statements (and amendments to financing statements when applicable)
with respect to the Receivables and other Transferred Assets conveyed by such
Transferor meeting the requirements of applicable law in such manner and in such
jurisdictions as are necessary to

 

17



--------------------------------------------------------------------------------

perfect, and maintain the perfection of, the transfer and assignment of its
interest in such Receivables and the other Transferred Assets to the Issuer, and
deliver a file stamped copy of each such financing statement or other evidence
of such filing (which can include telephonic confirmation) to the Owner Trustee
on or prior to (A) the Initial Issuance Date, in the case of the Initial
Accounts, (B) the Automatic Addition Termination Date, any Automatic Addition
Suspension Date and any Restart Date, in the case of Automatic Additional
Accounts and (C) the applicable Addition Date, in the case of Supplemental
Accounts and, in the case of amendments to financing statements, as soon as
practicable after receipt thereof by the Transferor. The Owner Trustee shall be
under no obligation whatsoever to file such financing statements or amendments
to financing statements or to make any other filing under the UCC in connection
with such transfer and assignment.

(d) Each Transferor shall, at its own expense, (i) on or prior to (A) the
Initial Issuance Date, in the case of the Initial Accounts, (B) (x) the later of
the date of creation of accounts and the date of designation of accounts, in the
case of Automatic Additional Accounts and (y) any Automatic Addition Termination
Date, any Automatic Addition Suspension Date, or any Restart Date, in the case
of the Automatic Additional Accounts, and (C) the applicable Addition Date, in
the case of Supplemental Accounts, indicate in its books and records (including
the appropriate computer files) that Receivables and the other Transferred
Assets have been conveyed to the Issuer pursuant to this Agreement and (ii) on
or prior to each such date referred to in clause (i), deliver to the Issuer an
Account Schedule (provided that such Account Schedule shall be provided in
respect of Automatic Additional Accounts as soon as practicable after the
Determination Date immediately succeeding the related Monthly Period during
which their respective Addition Dates occur), specifying for each such Account
as of the Initial Cut-Off Date, Addition Cut-Off Date, Automatic Addition
Termination Date or Automatic Addition Suspension Date, as applicable, its
account number, bank identification number, bank number, the aggregate amount
outstanding in such Account and the aggregate amount of Principal Receivables
outstanding in such Account. Once the books and records (including the
appropriate computer files) referenced in clause (i) of this paragraph have been
indicated with respect to any Account, each Transferor shall not alter such
indication during the remaining term of this Agreement, other than pursuant to
Section 2.10 with respect to Defaulted Receivables, unless and until (x) a
Restart Date has occurred on which the Transferor resumes the inclusion of
Automatic Additional Accounts as Accounts or (y) the Transferor shall have
delivered to the Issuer and the Indenture Trustee at least thirty (30) days’
prior written notice of its intention to do so and has taken such action as is
necessary or advisable to cause the interest of the Issuer in the Receivables
and the other Transferred Assets to continue to be perfected and of first
priority, and has delivered to the Owner Trustee and the Indenture Trustee an
Opinion of Counsel to such effect.

(e) The balance of all Receivables included in any Account which has a bank
number other than those bank numbers identified on the Account Schedule will be
treated for purposes of this Agreement, the Indenture and each Indenture
Supplement as “zero.”

(f) In the event that it is determined that the transactions evidenced hereby
constitute a loan and not a purchase and sale, this Agreement shall constitute a
security agreement under applicable law, and each Transferor hereby grants to
the Issuer a first priority perfected security interest in all of such
Transferor’s right, title and interest, whether now owned

 

18



--------------------------------------------------------------------------------

or hereafter acquired, in, to and under the Receivables and the other
Transferred Assets conveyed by such Transferor, and all proceeds thereof, to
secure its obligations hereunder.

Section 2.02. Acceptance by Issuer.

(a) The Issuer hereby acknowledges its acceptance of all right, title and
interest to the Transferred Assets conveyed to the Issuer pursuant to
Section 2.01. The Issuer further acknowledges that, prior to or simultaneously
with the execution and delivery of this Agreement, the Transferor delivered to
it the Account Schedule relating to the Initial Accounts described in paragraph
(d) of Section 2.01.

(b) The Owner Trustee and the Issuer each shall not disclose to any Person any
of the account numbers or other information contained in any other Account
Schedule delivered to the Owner Trustee or the Issuer, from time to time, except
(i) to a Successor Servicer or as required by a Requirement of Law applicable to
the Owner Trustee or the Issuer, (ii) in connection with the performance of the
Owner Trustee’s or the Issuer’s duties hereunder, (iii) to the Indenture Trustee
in connection with its duties in enforcing the rights of Noteholders and Series
Enhancers or (iv) to bona fide creditors or potential creditors of any Account
Owner, CompuCredit or any Transferor or the Issuer for the limited purpose of
enabling any such creditor to identify applicable Receivables or Accounts
subject to this Agreement, the Receivables Purchase Agreements or the Indenture.
The Owner Trustee and the Issuer each shall take such measures as shall be
reasonably requested by any Transferor to protect and maintain the security and
confidentiality of such information and, in connection therewith, shall allow
each Transferor or its duly authorized representatives to inspect the Owner
Trustee’s security and confidentiality arrangements as they specifically relate
to the administration of the Issuer from time to time during normal business
hours upon prior written notice. The Owner Trustee and the Issuer shall provide
the applicable Transferor with notice five (5) Business Days prior to disclosure
of any information of the type described in this Section 2.02(b).

(c) The Owner Trustee shall have no power to create, assume or incur
indebtedness or other liabilities in the name of the Issuer other than as
contemplated in the Trust Agreement, the Administration Agreement, this
Agreement and the Indenture and the Indenture Supplements.

Section 2.03. Representations and Warranties of Each Transferor Relating to Such
Transferor. Each Transferor hereby severally represents and warrants to the
Servicer and the Issuer (and agrees that the Owner Trustee and the Indenture
Trustee may conclusively rely on each such representation and warranty in
accepting the Receivables and the other Transferred Assets and in accepting the
Trust Estate and authenticating the Notes, as the case may be), as of the
Initial Issuance Date and each subsequent Closing Date (but only if, in either
case, it was a Transferor on such date) that:

(a) Organization and Good Standing. Such Transferor is a corporation or limited
liability company validly existing under the laws of the jurisdiction of its
organization or incorporation and has, in all material respects, full power and
authority to own its properties and conduct its business as presently owned or
conducted, and to execute, deliver and perform its

 

19



--------------------------------------------------------------------------------

obligations under this Agreement, the Trust Agreement, any Receivables Purchase
Agreement to which it is a party and each applicable Participation Interest
Supplement.

(b) Due Qualification. Such Transferor is duly qualified to do business and is
in good standing as a foreign corporation or limited liability company and has
obtained all necessary licenses and approvals, in each jurisdiction in which
failure to so qualify or to obtain such licenses and approvals would have an
Adverse Effect.

(c) Due Authorization. The execution and delivery of this Agreement, any
Transaction Document to which it is a party and each applicable Participation
Interest Supplement by such Transferor and the consummation by such Transferor
of the transactions provided for in this Agreement, the Trust Agreement, each
Receivables Purchase Agreement to which it is a party and each applicable
Participation Interest Supplement have been duly authorized by such Transferor
by all necessary action on the part of such Transferor.

(d) No Conflict. The execution and delivery by such Transferor of this
Agreement, the Trust Agreement, each Receivables Purchase Agreement to which it
is a party and each applicable Participation Interest Supplement, and the
performance by such Transferor of the transactions contemplated by this
Agreement, the Trust Agreement, any Receivables Purchase Agreement to which it
is a party and each applicable Participation Interest Supplement and the
fulfillment by such Transferor of the terms hereof and thereof applicable to
such Transferor, will not conflict with or violate the organizational documents
of the Transferor or any Requirements of Law applicable to such Transferor or
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
any indenture, contract, agreement, mortgage, deed of trust or other instrument
to which such Transferor is a party or by which it or its properties are bound.

(e) No Proceedings. There are no Proceedings or investigations pending or, to
the best knowledge of such Transferor, threatened, against such Transferor
before any Governmental Authority (i) asserting the invalidity of this
Agreement, the Trust Agreement, any Receivables Purchase Agreement to which it
is a party, or any applicable Participation Interest Supplement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, the Trust Agreement, any Receivables Purchase Agreement to which it
is a party, or any applicable Participation Interest Supplement, (iii) seeking
any determination or ruling that, in the reasonable judgment of such Transferor,
would materially and adversely affect the performance by such Transferor of its
obligations under this Agreement, the Trust Agreement, any Receivables Purchase
Agreement to which it is a party, or any applicable Participation Interest
Supplement, (iv) seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Agreement, the Trust
Agreement, any Receivables Purchase Agreement to which it is a party, or any
applicable Participation Interest Supplement or (v) seeking to affect adversely
the income or franchise tax attributes of the Issuer under the United States
Federal or any state income or franchise tax systems.

(f) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by such Transferor in connection with the execution
and delivery by such Transferor of this Agreement, the Trust Agreement, any
Receivables Purchase Agreement to which it is a

 

20



--------------------------------------------------------------------------------

party, and each applicable Participation Interest Supplement and the performance
of the transactions contemplated by this Agreement, the Trust Agreement, any
Receivables Purchase Agreement to which it is a party, and each applicable
Participation Interest Supplement by such Transferor have been duly obtained,
effected or given and are in full force and effect.

Section 2.04. Representations and Warranties of each Transferor Relating to this
Agreement and any Participation Interest Supplement and the Receivables.

(a) Representations and Warranties. Each Transferor hereby severally represents
and warrants to the Servicer and the Issuer as of the Initial Issuance Date and
each subsequent Closing Date (but only if, in either case, it was a Transferor
on such date) and with respect to clauses (vi) and (vii) below, on each Addition
Date that:

(i) this Agreement, the Trust Agreement, any Receivables Purchase Agreement to
which it is a party, each applicable Participation Interest Supplement to which
it is a party and, in the case of Supplemental Accounts, the related Assignment,
each constitutes a legal, valid and binding obligation of such Transferor
enforceable against such Transferor in accordance with its terms, except as such
enforceability may be limited by applicable Debtor Relief Laws or general
principles of equity;

(ii) if such Transferor was a Transferor on the Initial Issuance Date, as of the
Initial Issuance Date with respect to the Initial Accounts (and the Receivables
arising thereunder), the Account Schedule provided to the Issuer by such
Transferor, as supplemented to such date, is an accurate and complete listing in
all material respects of all the Accounts the Receivables in which were
transferred by such Transferor as of the Initial Issuance Date, and the
information contained therein with respect to the identity of such Accounts and
the Receivables existing thereunder is true and correct in all material respects
as of the Initial Cut-Off Date;

(iii) on the date each Receivable is conveyed to the Issuer by such Transferor,
such Receivable has been conveyed to the Issuer free and clear of any Lien;

(iv) all authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by the Transferor in connection with the conveyance of Receivables to
the Issuer have been duly obtained, effected or given and are in full force and
effect, and in the case of each Supplemental Account, satisfies the conditions
set forth in Section 2.09(g);

(v) either this Agreement or, in the case of Supplemental Accounts, the related
Assignment, constitutes a valid transfer and assignment to the Issuer of all
right, title and interest of such Transferor in the related Transferred Assets
conveyed to the Issuer by such Transferor or, if this Agreement or, in the case
of Supplemental Accounts, the related Assignment does not constitute a transfer
and assignment of such property, it constitutes a grant of a first priority
perfected security interest in such Transferred Assets to the Issuer, which, in
the case of existing Receivables, and Participation Interests, is enforceable
upon execution and delivery of this Agreement, and which will be enforceable
with respect to such Receivables hereafter created and the

 

21



--------------------------------------------------------------------------------

proceeds thereof upon such creation. Upon the filing of the financing statements
and, in the case of Receivables hereafter created and the proceeds thereof, upon
the creation thereof, the Issuer shall have a first priority perfected security
or ownership interest in such property and proceeds;

(vi) on the Initial Cut-Off Date, with respect to each Initial Account, and on
each Addition Cut-Off Date, with respect to each Additional Account, the
Receivables in which have been transferred to the Issuer by such Transferor,
each such Account is an Eligible Account and, in the case of each Automatic
Additional Account, satisfies the conditions set forth in Section 2.09, as
applicable, and in the case of each Supplemental Account, satisfies the
conditions set forth in Section 2.09(g);

(vii) on the Initial Cut-Off Date, with respect to each Initial Account, and on
the applicable Addition Date with respect to the Additional Accounts, each
Receivable contained in such Account on such applicable date and conveyed to the
Issuer by such Transferor is an Eligible Receivable;

(viii) as of the date of the creation of any new Receivable transferred to the
Issuer by such Transferor, such Receivable is an Eligible Receivable; and

(ix) no selection procedures believed by such Transferor to be materially
adverse to the interests of the Issuer or the Noteholders have been used in
selecting such Accounts specified in a Receivables Purchase Agreement with such
Transferor.

(b) Notice of Breach. The representations and warranties set forth in
Section 2.03, this Section 2.04 and Section 2.09(c) shall survive the transfers
and assignments of the Receivables to the Issuer, the grant of a security
interest in the Receivables to the Indenture Trustee pursuant to the Indenture,
and the issuance of the Notes. Upon discovery by any Transferor, the Servicer or
the Owner Trustee of a breach of any of the representations and warranties set
forth in Section 2.03, this Section 2.04 or Section 2.09(c), the party
discovering such breach shall give notice to the other parties and to the
Indenture Trustee within three (3) Business Days following such discovery;
provided that the failure to give notice within three (3) Business Days does not
preclude subsequent notice.

Section 2.05. Treatment of Ineligible Receivables.

(a) Reassignment of Receivables. In the event that (i) any representation or
warranty contained in Sections 2.04(a)(ii), (iv), (v), (vi), (vii), (viii) or
(ix) is not true and correct in any material respect as of the date specified
therein with respect to any Receivable or the related Account and such breach
results in such Receivable in the related Account becoming a Defaulted
Receivable or the Issuer’s rights in, to or under the Receivable or its proceeds
becoming impaired or the proceeds of such Receivable not being available for any
other reason to the Issuer free and clear of any Lien, unless cured within sixty
(60) days (or such longer period, not in excess of one hundred twenty
(120) days, as may be agreed in writing to by the Indenture Trustee and the
Servicer) after the earlier to occur of the discovery thereof by the Transferor
which conveyed such Receivables to the Issuer or receipt by such Transferor of

 

22



--------------------------------------------------------------------------------

written notice thereof given by the Owner Trustee, the Indenture Trustee or the
Servicer, (ii) a Receivable is not an Eligible Receivable because of the failure
to satisfy the conditions set forth in clause (d) or (e) of the definition of
“Eligible Receivable” or (iii) it is so provided in Section 2.07(a) with respect
to any Receivables conveyed to the Issuer by such Transferor, then in each such
case such Receivable shall be designated ineligible (as such, an “Ineligible
Receivable”) and (A) shall be assigned a principal balance of zero for the
purpose of determining the aggregate amount of Principal Receivables on any day
and (B) at the option of such Transferor the Issuer’s interest in such
Ineligible Receivables shall be reassigned to such Transferor on the terms and
conditions set forth in paragraph (c) below; provided that such Receivables
pursuant to clause (i) will not be deemed to be Ineligible Receivables but will
be deemed Eligible Receivables and such Principal Receivables shall be included
in determining the aggregate Principal Receivables in the Issuer if, on any day
prior to the end of such sixty-day or longer period, (x) either (1) in the case
of an event described in clause (i), the relevant representation and warranty
shall be true and correct in all material respects as if made on such day or
(2) in the case of an event described in clauses (ii) and (iii), the
circumstances causing such Receivable to become an Ineligible Receivable shall
no longer exist and (y) such Transferor shall have delivered an Officer’s
Certificate to the Issuer and the Indenture Trustee describing the nature of
such breach and the manner in which the relevant representation and warranty
became true and correct.

(b) Maintaining Required Transferor Amount. On and after the date of its
designation as an Ineligible Receivable, each Ineligible Receivable shall not be
included in determining the aggregate amount of Principal Receivables used to
calculate the Transferor Amount or the allocation percentages applicable to any
Series. If, immediately following the exclusion of such Principal Receivables
from the calculation of the Transferor Amount, the Transferor Amount would be
less than the Required Transferor Amount, the applicable Transferor shall pay to
the Indenture Trustee for deposit into the Special Funding Account in
immediately available funds prior to the fifth (5th) succeeding Business Day an
amount equal to the amount by which the Transferor Amount would be less than the
Required Transferor Amount (up to the amount of such excluded Principal
Receivables) and provide to the Indenture Trustee written notice of such amount.
The payment of such amount in immediately available funds shall otherwise be
considered payment in full of all of the Ineligible Receivables.

The obligation of a Transferor to make the payments, if any, required to be made
to the Issuer for deposit in the Special Funding Account as provided in this
Section, shall constitute the sole remedy respecting the event giving rise to
such obligation available to the Issuer, the Noteholders, the Indenture Trustee
on behalf of the Noteholders or any Series Enhancer.

(c) Price of Reassignment. Upon a Transferor’s written notice to the Owner
Trustee that such Transferor has exercised its option to cause reassignment of
any Ineligible Receivable, the Issuer shall automatically at the time of receipt
of such notice and without further action on the part of the Issuer or the Owner
Trustee transfer, assign, set over and otherwise convey to such Transferor,
without recourse, representation or warranty, all the right, title and interest
of the Issuer in and to such Ineligible Receivable, all Interchange and
Recoveries related thereto, all monies and amounts due or to become due and all
proceeds thereof and such reassigned Ineligible Receivable shall be treated by
the Issuer as collected in full as of the date

 

23



--------------------------------------------------------------------------------

on which it was transferred. Notwithstanding any other provision of this
Section 2.05(c), a reassignment of an Ineligible Receivable in excess of the
amount that would cause the Transferor Amount to be less than the Required
Transferor Amount shall not occur if the applicable Transferor fails to make any
payment required by Section 2.05(b) with respect to such Ineligible Receivable.
The Issuer shall execute such documents and instruments of transfer or
assignment and take such other actions as shall reasonably be requested and
provided by the applicable Transferor to effect the conveyance of such
Ineligible Receivables pursuant to this Section 2.05(c), but only upon receipt
of an Officer’s Certificate from such Transferor that states that all conditions
set forth in this Section 2.05 have been satisfied.

Section 2.06. Reassignment of Trust Portfolio. In the event any representation
or warranty of a Transferor set forth in Section 2.03(a) or (c) or
Section 2.04(a)(i) is not true and correct in any material respect and such
breach has a material adverse effect, of which written notice has been given to
the Indenture Trustee by the Servicer, on the Receivables or Participation
Interests conveyed to the Issuer by such Transferor or the availability of the
proceeds thereof to the Issuer, then the Indenture Trustee, by notice then given
to such Transferor and the Servicer, may direct such Transferor to accept a
reassignment of the Receivables and any Participation Interests conveyed to the
Issuer by such Transferor if such breach and any material adverse effect caused
by such breach are not cured within sixty (60) days of such notice (or within
such longer period, as specified by the Issuer, not in excess of one hundred
twenty (120) days), and upon those conditions such Transferor shall be obligated
to accept such reassignment on the terms set forth below; provided, however,
that such Receivables and Participation Interests will not be reassigned to such
Transferor if, on any day prior to the end of such sixty-day or longer period
(i) the relevant representation and warranty shall be true and correct in all
material respects as if made on such day and (ii) such Transferor shall have
delivered to the Owner Trustee and the Indenture Trustee an Officer’s
Certificate describing the nature of such breach and the manner in which the
relevant representation and warranty has become true and correct.

The applicable Transferor shall pay to the Issuer for deposit in the Collection
Account in immediately available funds not later than 11:00 a.m., New York City
time, on the fifth (5th ) Business Day after the day on which such reassignment
obligation arises, in payment for such reassignment, an amount equal to the sum
of the amounts specified therefor with respect to each outstanding Series in the
related Indenture Supplement. If the Indenture Trustee gives notice directing
the applicable Transferor to accept a reassignment of the Receivables and
Participation Interests as provided above, the obligation of such Transferor to
accept such reassignment pursuant to this Section 2.06 and to make the payment
required to be made to the Issuer for deposit in the Collection Account as
provided in the first sentence of this paragraph shall constitute the sole
remedy respecting an event of the type specified in the first sentence of this
Section 2.06 available to the Issuer, the Noteholders, the Indenture Trustee on
behalf of the Noteholders, or any Series Enhancer. Upon the making of the
required payment by the applicable Transferor, the Issuer shall automatically
and without further action transfer, assign, set-over and otherwise convey to
the applicable Transferor, without recourse, representation or warranty, all the
right, title and interest of the Issuer in and to the applicable Receivables and
the applicable Participation Interests, all related Interchange, Insurance
Proceeds, and Recoveries allocable to the Issuer, and all monies and amounts due
or to become due with respect thereto and all proceeds thereof. The Issuer shall
execute such documents and instruments of transfer or

 

24



--------------------------------------------------------------------------------

assignment and take such other actions as shall reasonably be requested by the
applicable Transferor to effect the conveyance of such property pursuant to this
Section, but only upon receipt of an Officer’s Certificate from such Transferor
that states that all conditions set forth in this Section have been satisfied.

Section 2.07. Covenants of each Transferor. Each Transferor hereby severally
covenants to the Issuer and the Servicer, that:

(a) Receivables Not To Be Evidenced by Instruments or Chattel Paper. Except in
connection with its enforcement or collection of an Account, such Transferor
will take no action to cause any Receivable conveyed by it to the Issuer to be
evidenced by any instrument or chattel paper (each as defined in the UCC) and if
any such Receivable is so evidenced as a result of any action of the Transferor
it shall be deemed to be an Ineligible Receivable in accordance with
Section 2.05(a) and shall be treated in accordance with Section 2.05(b).

(b) Security Interests. Except for the conveyances hereunder, such Transferor
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien arising through or under such
Transferor on, any Receivable or Participation Interest conveyed by it to the
Issuer, whether now existing or hereafter created, or any interest therein, and
such Transferor shall defend the right, title and interest of the Issuer and the
Indenture Trustee in, to and under the Receivables and any Participation
Interest conveyed by it to the Issuer, whether now existing or hereafter
created, against all claims of third parties claiming through or under such
Transferor.

(c) Transferor Certificates. Except for the conveyances hereunder, and except in
connection with any transaction permitted by Section 5.02 and as provided in
Section 2.09(d) of this Agreement or Section 2.10 of the Indenture or
conveyances with respect to which the Rating Agency Condition shall have been
satisfied and a Tax Opinion shall have been delivered, each Transferor agrees
not to transfer, sell, assign, exchange, or otherwise convey or pledge,
hypothecate, rehypothecate, participate, or otherwise grant a security interest
in the Transferor’s interest represented by the Transferor Certificates and any
such attempted transfer, sale, assignment, exchange, conveyance, pledge,
hypothecation, rehypothecation, participation, or grant shall be void.

(d) Delivery of Collections or Recoveries. In the event that such Transferor
receives Collections or Recoveries, such Transferor agrees to turn over to the
Servicer all such Collections and Recoveries as soon as practicable after
receipt thereof, but in no event later than two (2) Business Days after receipt.

(e) Notice of Liens. Such Transferor shall notify the Owner Trustee, the
Indenture Trustee and each Series Enhancer promptly after becoming aware of any
Lien arising through or under it on any Receivable or Participation Interest
conveyed by it to the Issuer other than the conveyances hereunder and under the
applicable Receivables Purchase Agreements and the Indenture.

(f) Amendment of the Certificate of Incorporation. Such Transferor will not
amend in any material respect its certificate of incorporation, certificate of
formation or other

 

25



--------------------------------------------------------------------------------

organizational documents without providing the Rating Agency, to the extent
applicable, with notice no later than the fifth (5th) Business Day prior to such
amendment (unless the right to such notice is waived by the Rating Agency) and
satisfying the Rating Agency Condition; provided, however, that the Rating
Agency Condition need not be satisfied if such Transferor ceases to be a
Transferor on or before the date that such amendment becomes effective.

(g) Separate Corporate Existence. Such Transferor shall:

(i) Maintain in full effect its existence, rights and franchises as a limited
liability company or corporation under the laws of the state of its organization
or incorporation and will obtain and preserve its qualification to do business
in each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the Trust Agreement
and any Receivables Purchase Agreement to which it is a party and each other
instrument or agreement necessary or appropriate to proper administration hereof
and to permit and effectuate the transactions contemplated hereby.

(ii) Except as provided herein, maintain its own deposit accounts, separate from
those of any Affiliate of such Transferor, with commercial banking institutions.
The funds of such Transferor will not be diverted to any other Person or for
other than the corporate use of such Transferor, and, except as may be expressly
permitted by this Agreement or any Receivables Purchase Agreement to which it is
a party, the funds of such Transferor shall not be commingled with those of any
Affiliate of such Transferor or any other Person.

(iii) Ensure that, to the extent that it shares the same officers or other
employees as any of its partners, members, managers, stockholders or Affiliates,
the salaries of and the expenses related to providing benefits to such officers
and other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
all such common officers and employees.

(iv) Ensure that, to the extent that it jointly contracts with any of its
partners, members, managers, stockholders or Affiliates to do business with
vendors or service providers or to share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs. To the extent that such Transferor
contracts or does business with vendors or service providers where the goods and
services provided are partially for the benefit of any other Person, the costs
incurred in so doing shall be fairly allocated to or among such entities for
whose benefit the goods and services are provided, and each such entity shall
bear its fair share of such costs. All material transactions between such
Transferor and any of its partners, members, managers, stockholders or
Affiliates shall be only on an arm’s-length basis and shall receive the approval
of such Transferor’s Board of Directors, partners, members, managers or other
governing body including at least one Independent Director (defined below).

 

26



--------------------------------------------------------------------------------

(v) Maintain a principal executive and administrative office through which its
business is conducted and a telephone number separate from those of its members,
stockholders and Affiliates (other than Affiliates that are special purpose
bankruptcy remote entities). To the extent that such Transferor and any of its
members, stockholders or Affiliates (other than special purpose bankruptcy
remote entities) have offices in contiguous space, there shall be fair and
appropriate allocation of overhead costs (including rent) among them, and each
such entity shall bear its fair share of such expenses.

(vi) Conduct its affairs strictly in accordance with its certificate of
incorporation or other certificate of formation, as the case may be, and observe
all necessary, appropriate and customary corporate formalities (or such
formalities appropriate to the entity), including, but not limited to, holding
all regular and special stockholders’ and directors’ or partners’, members’ or
managers’, as the case may be, meetings appropriate to authorize all corporate
or entity action, keeping separate and accurate minutes of such meetings,
passing all resolutions or consents necessary to authorize actions taken or to
be taken, and maintaining accurate and separate books, records and accounts,
including, but not limited to, payroll and intercompany transaction accounts.
Regular stockholders’ or other owners’ and directors’, partners’, members’ or
managers’, as the case may be, meetings shall be held at least annually.

(vii) Ensure that its board of directors or other governing body shall at all
times include at least one Independent Director (for purposes hereof,
“Independent Director” shall mean any member of the board of directors or
partner, member or manager, as the case may be, of such Transferor that is not
and has not at any time been (x) an officer, agent, advisor, consultant,
attorney, accountant, employee or shareholder of any Affiliate of such
Transferor which Affiliate is not a special purpose bankruptcy remote entity,
(y) a director of any Affiliate of such Transferor other than an independent
director of any Affiliate which is a special purpose bankruptcy remote entity or
(z) a member of the immediate family of any of the foregoing).

(viii) Ensure that decisions with respect to its business and daily operations
shall be independently made by such Transferor (although the officer making any
particular decision may also be an officer, partner, member, manager or director
of an Affiliate of such Transferor) and shall not be dictated by an Affiliate of
such Transferor.

(ix) Act solely in its own corporate or entity name and through its own
authorized officers, partners, members, managers and agents, and no Affiliate of
such Transferor shall be appointed to act as agent of such Transferor. Such
Transferor shall at all times use its own stationery and business forms and
describe itself as a separate legal entity.

(x) Ensure that no Affiliate of such Transferor shall advance funds to such
Transferor, and no Affiliate of such Transferor will otherwise guaranty debts of
such Transferor.

 

27



--------------------------------------------------------------------------------

(xi) Other than organizational expenses and as expressly provided herein, pay
all expenses, indebtedness and other obligations incurred by it with its own
funds.

(xii) Except as contemplated by the Transaction Documents, not enter into any
guaranty, or otherwise become liable, with respect to or hold its assets or
creditworthiness out as being available for the payment of any obligation of any
Affiliate of such Transferor or of any other Person nor shall such Transferor
make any loans to, or incur any indebtedness in respect of, any Person.

(xiii) Ensure that any financial reports required of such Transferor shall
comply with generally accepted accounting principles and shall be issued
separately from, but may be consolidated with, any reports prepared for any of
its Affiliates; provided, that any such consolidated reports shall indicate that
the Transferor is a separate legal entity and that the assets of the Transferor
are not available to the creditors of any Affiliate of the Transferor.

(xiv) Ensure that at all times it is adequately capitalized to engage in the
transactions contemplated in its certificate of incorporation or other
organizational documents.

(h) Interchange. On each Transfer Date, not later than 11:00 a.m., New York City
time, the Transferor shall deposit, or cause to be deposited into the Collection
Account, in immediately available funds, the amount of Interchange (if any, as
calculated pursuant to Section 3.03(m)) to be so included as Collections of
Finance Charge Receivables with respect to such Monthly Period.

(i) Amendments to Receivables Purchase Agreements. Each Transferor further
covenants that it will not enter into any amendments to a Receivables Purchase
Agreement or enter into a new Receivables Purchase Agreement, in each case, that
would have an Adverse Effect unless the Rating Agency Condition has been
satisfied.

(j) Taxes. The Transferor shall pay out of its own funds, without reimbursement,
the costs and expenses relating to any stamp, documentary, excise, property
(whether on real, personal or intangible property) or any similar tax levied on
the Issuer or the Issuer’s assets that are not expressly stated in this
Agreement to be payable by the Issuer (other than federal, state, local and
foreign income and franchise taxes, if any, or any interest or penalties with
respect thereto, assessed on the Issuer).

Section 2.08. Covenants of each Transferor with Respect to the Applicable
Receivables Purchase Agreements. Each Transferor, in its capacity as purchaser
of Receivables pursuant to a Receivables Purchase Agreement, hereby covenants
that such Transferor will at all times enforce the covenants and agreements of
the seller in such Receivables Purchase Agreement, including covenants to the
effect that covenants will be enforced by the seller against an Account Owner
under the Receivables Purchase Agreement that the seller has with such Account
Owner including any covenant that all aspects of such Account Owner’s credit
card program, all terms of the relevant Accounts and the applicable Credit Card
Agreements, and all

 

28



--------------------------------------------------------------------------------

solicitation materials and other related documents, materials and agreements
supplied or communicated in any form to the cardholders, prospective cardholders
or others in connection with such credit card program comply in all material
respects with applicable law and regulations.

Section 2.09. Addition of Accounts.

(a) Automatic Additional Accounts. Automatic Additional Accounts shall be
included as Accounts from and after the later of the date upon which they are
created and the date on which they are designated as Automatic Additional
Accounts, and all Receivables in Automatic Additional Accounts, whether such
Receivables are then existing or thereafter created, shall be transferred
automatically to the Issuer upon the later of the date of their creation and the
date on which the Automatic Additional Accounts in which such Receivables arise
are designated pursuant to this Section 2.09(a). For all purposes of this
Agreement, all receivables relating to Automatic Additional Accounts shall be
treated as Receivables upon the later of the date of their creation and the date
on which the Automatic Additional Accounts in which such Receivables arise are
designated pursuant to this Section 2.09(a) and shall be subject to the
eligibility criteria specified in the definitions of “Eligible Receivable” and
“Eligible Account.” The Transferor may elect at any time to terminate the
inclusion in Accounts of new accounts which would otherwise be Automatic
Additional Accounts as of any Business Day (the “Automatic Addition Termination
Date”), or suspend any such inclusion as of any Business Day (an “Automatic
Addition Suspension Date”) until a date to be notified in writing by the
Transferor to the Owner Trustee and Indenture Trustee (the “Restart Date”) by
delivering to the Owner Trustee, the Indenture Trustee, the Servicer and each
Rating Agency written notice of such election at least ten (10) days prior to
such Automatic Addition Termination Date, Automatic Addition Suspension Date or
Restart Date, as the case may be. Promptly after any Automatic Addition
Termination Date, Automatic Addition Suspension Date or Restart Date, the
Transferor shall file at its own expense, an amendment to the financing
statements referred to in Section 2.01 to specify the accounts then subject to
this Agreement (which specification may incorporate an Account Schedule by
reference) and, except in connection with any such filing made after a Restart
Date, release any security interest in any Receivables or related Transferred
Assets in credit card accounts that would otherwise have been Automatic
Additional Accounts created after the Automatic Addition Termination Date or
Automatic Addition Suspension Date.

(b) Participation Interests. In lieu of, or in addition to, causing the
designation of the Supplemental Accounts referred to in clauses (e) and
(f) below, the Transferor may (but shall not be required), subject to paragraph
(c) below, convey to the Issuer participations (including 100% participations)
representing undivided interests in a pool of assets primarily consisting of
consumer revolving credit card receivables and any interests in any of the
foregoing, including securities representing or backed by such receivables and
collections, together with all earnings, revenue, dividends, distributions,
income, issues and profits thereon (“Participation Interests”). Receivables
shall not be treated as a Participation Interest for purposes of this Agreement.
The conveyance of Participation Interests to the Issuer pursuant to this
paragraph (b) shall be effected by a Participation Interest Supplement, dated
the applicable Addition Date and entered into pursuant to Section 10.01(a).

 

29



--------------------------------------------------------------------------------

(c) Representations and Warranties. Each Transferor conveying Automatic
Additional Accounts or Participation Interests hereby represents and warrants to
the Issuer, the Owner Trustee and the Indenture Trustee as of the related
Addition Date that:

(i) no Insolvency Event with respect to any Account Owner, as applicable,
CompuCredit or the Transferor has occurred nor has the transfer to the Issuer of
the Receivables arising in the applicable Automatic Additional Accounts or of
the applicable Participation Interests been made in contemplation of the
occurrence thereof;

(ii) the transfer to the Issuer of the Receivables arising in the applicable
Automatic Additional Accounts or of the applicable Participation Interests will
not result in an Adverse Effect;

(iii) each applicable Automatic Additional Account is an Eligible Account as of
the related Addition Cut-off Date; and

(iv) to the extent required by Section 4.01, such Transferor shall have
deposited in the Collection Account all Collections with respect to such
Supplemental Accounts since the related Addition Cut-Off Date.

(d) Additional Transferors. The Transferor may designate Affiliates of the
Transferor to be included as Transferors (each, an “Additional Transferor”)
under this Agreement in an amendment hereto pursuant to Section 10.01(a) and, in
connection with such designation, the Transferor shall surrender the Transferor
Certificate to the Owner Trustee in exchange for a newly issued Transferor
Certificate modified to reflect such Additional Transferor’s interest in the
Transferred Assets of the Issuer represented by the Transferor Certificate as
provided in the Trust Agreement; provided, however, that, if the provisions of
Section 3.04 of the Trust Agreement are not otherwise applicable, prior to any
such designation and exchange the conditions set forth in clauses (iii) and
(v) of Section 3.04(b) of the Trust Agreement shall have been satisfied with
respect thereto (as applied with respect to an issuance of a Supplemental
Certificate).

(e) Required Supplemental Additions. Except as otherwise provided in
Section 2.05(b) and Section 3.07(a), if, (i) during any period of thirty
consecutive days, the Transferor Amount is less than the Required Transferor
Amount for that period, the Transferor shall cause to be designated additional
Eligible Accounts to be included as Accounts in a sufficient amount (or such
lesser amount as shall represent all Eligible Accounts constituting consumer
revolving credit card accounts then available to the Transferor under the
Receivables Purchase Agreements) such that the average of the Transferor Amount
as a percentage of the Average Principal Receivables for such 30-day period,
computed by assuming that the amount of the Principal Receivables of such
additional Accounts shall be deemed to be outstanding in the Trust Estate during
each day of such 30-day period, is at least equal to the Required Transferor
Amount, or (ii) on the last Business Day of any Monthly Period, the aggregate
amount of Principal Receivables is less than the Required Minimum Principal
Balance, the Transferor shall designate additional Eligible Accounts to be
included as Accounts in a sufficient amount (or such lesser amount as shall
represent all Eligible Accounts constituting consumer revolving credit

 

30



--------------------------------------------------------------------------------

card accounts then available to the Transferor under the Receivables Purchase
Agreements) such that the aggregate amount of Principal Receivables will be
equal to or greater than the Required Minimum Principal Balance. Receivables
arising in such additional Eligible Accounts shall be transferred to the Issuer
on or before the tenth (10th) Business Day following such 30-day period or the
last Business Day of such Monthly Period, as the case may be.

(f) Permitted Supplemental Additions. Each Transferor may from time to time, in
its sole discretion, subject to the conditions specified in paragraph (g) below,
voluntarily cause the designation of additional Eligible Accounts to be included
as Accounts as of the applicable Addition Date.

(g) Conditions to Addition of Supplemental Accounts. On the Addition Date with
respect to any Supplemental Accounts, the Issuer shall purchase the Receivables
in the designated Supplemental Accounts (and such Supplemental Accounts shall be
deemed to be Accounts for purposes of this Agreement) as of the close of
business on the applicable Addition Cut-Off Date, subject to any prohibitions or
limitations specified in any Indenture Supplement and subject to the
satisfaction of the following conditions:

(i) on or before the eighth Business Day immediately preceding the Addition
Date, the applicable Transferor shall have given the Owner Trustee, the
Indenture Trustee and the Servicer notice (unless such notice requirement is
otherwise waived) that the Supplemental Accounts will be included and specifying
the applicable Addition Date and Addition Cut-Off Date;

(ii) all Supplemental Accounts shall be Eligible Accounts;

(iii) such Transferor shall have delivered to the Indenture Trustee copies of
UCC-1 financing statements covering the Receivables arising in such Supplemental
Accounts, if necessary to perfect the Issuer’s interest in such Receivables;

(iv) to the extent required by Section 4.01, such Transferor shall have
deposited in the Collection Account all Collections with respect to such
Supplemental Accounts since the Addition Cut-Off Date;

(v) as of each of the Addition Cut-Off Date and the Addition Date, no Insolvency
Event with respect to an Account Owner, a Seller or such Transferor shall have
occurred nor shall the transfer to the Issuer of the Receivables arising in the
Supplemental Accounts have been made in contemplation of the occurrence thereof;

(vi) such Transferor shall have delivered to the Issuer an Officer’s
Certificate, dated the Addition Date, confirming, to the extent applicable, the
items set forth in clauses (ii) through (v) above;

(vii) the transfer to the Issuer of the Receivables arising in the Supplemental
Accounts will not result in an Adverse Effect and such Transferor shall have
delivered to the Indenture Trustee an Officer’s Certificate, dated the Addition
Date, stating that such Transferor reasonably believes that the transfer to the
Issuer of the Receivables arising in the Supplemental Accounts will not have an
Adverse Effect; and

 

31



--------------------------------------------------------------------------------

(viii) such Transferor shall have delivered to the Issuer, the Indenture Trustee
an Opinion of Counsel, dated the Addition Date, in accordance with
Section 10.02(d)(iii).

(h) Delivery of Documents. In the case of the designation of Additional
Accounts, the Transferor designating such Accounts shall deliver to the Issuer
(i) the Account Schedule required to be delivered pursuant to Section 2.01(d)
with respect to such Additional Accounts on the date such file or list is
required to be delivered pursuant to Section 2.01 (the “Document Delivery Date”)
and (ii) in the case of the designation of Supplemental Accounts, a duly
executed, written Assignment, substantially in the form of Exhibit C (the
“Assignment”), on the Document Delivery Date.

Section 2.10. Defaulted Receivables. On the date when any Receivable becomes a
Defaulted Receivable, the Issuer shall automatically and without further action
sell, transfer, set over, and otherwise convey to the Transferor, without
recourse, representation or warranty, free and clear of the lien of the
Indenture, such Defaulted Receivable and any related Finance Charge Receivables,
all Interchange allocable to such Defaulted Receivable, all Insurance Proceeds
allocable to such Defaulted Receivable, all rights to payment and amounts due or
to become due with respect to all of the foregoing, and all proceeds thereof. On
the date any Receivable becomes a Defaulted Receivable, the Transferor shall
automatically and without further action assign to the Servicer, for collection
purposes, without recourse, representation or warranty, such Defaulted
Receivable and any related Finance Charge Receivables. The Servicer shall take
appropriate actions to collect all amounts due with respect to Defaulted
Receivables assigned to it hereunder (including any related Finance Charge
Receivables), in accordance with its customary and usual servicing procedures
for servicing credit card receivables comparable to the Defaulted Receivables,
the Credit Card Guidelines and the terms of this Agreement. Upon collection of
any amounts by the Servicer (net of all applicable fees and expenses incurred by
the Servicer in connection with such collection efforts), with respect to any
Defaulted Receivable assigned to it hereunder (including any related Finance
Charge Receivables), including Insurance Proceeds and the net proceeds of any
sale of any such Defaulted Receivable (including any related Finance Charge
Receivables), the Servicer shall deposit such amounts in the Collection Account.
Such amounts shall be treated as Recoveries.

Section 2.11. Account Allocations. In the event that any Transferor is unable
for any reason to transfer Receivables to the Issuer in accordance with the
provisions of this Agreement, including by reason of the application of the
provisions of Section 7.01 or any order of any Governmental Authority (a
“Transfer Restriction Event”), then, in any such event, (a) such Transferor and
the Servicer agree (except as prohibited by any such order) to allocate and pay
to the Issuer, after the date of such inability, all Collections, including
Collections of Receivables transferred to the Issuer prior to the occurrence of
such event, and all amounts which would have constituted Collections but for
such Transferor’s inability to transfer Receivables (up to an aggregate amount
equal to the amount of Receivables transferred to the Issuer by such Transferor
on such date), (b) such Transferor and the Servicer agree that such amounts will
be applied as Collections in accordance with Article IV of this Agreement and
the terms of each Indenture Supplement and (c) for so long as the allocation and
application of all Collections and all amounts that would have constituted
Collections are made in accordance with clauses (a) and (b) above, Principal
Receivables and all amounts which would have constituted Principal

 

32



--------------------------------------------------------------------------------

Receivables but for such Transferor’s inability to transfer Receivables to the
Issuer which are written off as uncollectible in accordance with this Agreement
shall continue to be allocated in accordance with Article IV of this Agreement
and the terms of each Indenture Supplement. For the purpose of the immediately
preceding sentence, such Transferor and the Servicer shall treat the first
received Collections with respect to the Accounts as allocable to the Issuer
until the Issuer shall have been allocated and paid Collections in an amount
equal to the aggregate amount of Receivables held by the Issuer as of the date
of the occurrence of such event. If such Transferor and the Servicer are unable
pursuant to any Requirements of Law to allocate Collections as described above,
such Transferor and the Servicer agree that, after the occurrence of such event,
payments on each Account with respect to the principal balance of such Account
shall be allocated first to the oldest principal balance of such Account and
shall have such payments applied as Collections in accordance with Article IV of
this Agreement and the terms of each Indenture Supplement. The parties hereto
agree that Finance Charge Receivables, whenever created, accrued in respect of
Principal Receivables which have been conveyed to the Issuer shall continue to
belong to the Issuer notwithstanding any cessation of the transfer of additional
Principal Receivables to the Issuer and Collections with respect thereto shall
continue to be allocated and paid in accordance with Article IV of this
Agreement and the terms of each Indenture Supplement.

Section 2.12. Discount Option.

(a) The Transferor shall have the option to designate at any time and from time
to time a percentage or percentages, which may be a fixed percentage or a
variable percentage based on a formula (the “Discount Percentage”), of all or
any specified portion of Principal Receivables created after the Discount Option
Date to be treated as Finance Charge Receivables (“Discount Option
Receivables”). The Transferor shall also have the option of reducing or
withdrawing the Discount Percentage, at any time and from time to time, on and
after such Discount Option Date. The Transferor shall provide thirty (30) days
prior written notice of any such change in the Discount Percentage and the
related Discount Option Date to the Servicer, the Owner Trustee, the Indenture
Trustee and any Rating Agency and such change in the Discount Percentage shall
become effective on such Discount Option Date (i) unless such designation in the
reasonable belief of the Transferor would cause an Early Redemption Event or
Reinvestment Event or Event of Default with respect to any Series to occur, or
an event which, with notice or lapse of time or both, would constitute an Early
Redemption Event or Reinvestment Event or Event of Default with respect to any
Series and (ii) only if the Rating Agency Condition shall have been satisfied
with respect to such designation.

(b) After the Discount Option Date, Discount Option Receivable Collections, if
any, shall be treated as Collections of Finance Charge Receivables.

[END OF ARTICLE II]

 

33



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION AND SERVICING

OF RECEIVABLES

Section 3.01. Acceptance of Appointment and Other Matters Relating to the
Servicer.

(a) CompuCredit agrees to act as the Servicer under this Agreement and the
Noteholders by their acceptance of Notes consent to CompuCredit acting as
Servicer.

(b) The Servicer shall service and administer the Receivables and any
Participation Interests, shall collect and deposit into the Collection Account
amounts received under the Receivables and any Participation Interests and shall
charge-off as uncollectible Receivables, all in accordance with its customary
and usual servicing procedures for servicing credit card receivables comparable
to the Receivables and in accordance with the Credit Card Guidelines. The
Servicer shall have full power and authority, acting alone or through any party
properly designated by it hereunder, to do any and all things in connection with
such servicing and administration which it may deem necessary or desirable;
provided, however, that subject to the rights of the Owner Trustee, the Issuer
and the Indenture Trustee hereunder, CFC shall have the absolute right to direct
the Servicer with respect to any power conferred on the Servicer hereunder.
Without limiting the generality of the foregoing and subject to Section 8.01,
the Servicer or its designee is hereby authorized and empowered, unless such
power is revoked by the Indenture Trustee on account of the occurrence of a
Servicer Default pursuant to Section 8.01, (i) to instruct the Owner Trustee or
the Indenture Trustee to make withdrawals and payments from the Collection
Account, the Special Funding Account and any Series Account, as set forth in
this Agreement, the Indenture or any Indenture Supplement, (ii) to take any
action required or permitted under any Series Enhancement, as set forth in this
Agreement, the Indenture or any Indenture Supplement, (iii) to execute and
deliver, on behalf of the Issuer, any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Receivables and, after the
delinquency of any Receivable and to the extent permitted under and in
compliance with applicable Requirements of Law, to commence collection
proceedings with respect to such Receivable and (iv) to make any filings,
reports, notices, applications and registrations with, and to seek any consents
or authorizations from, the Commission and any state securities authority on
behalf of the Issuer as may be necessary or advisable to comply with any federal
or state securities or reporting requirements or other laws or regulations. The
Issuer and the Indenture Trustee upon reasonable written request therefor shall
furnish the Servicer with any documents in their possession necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder.

(c) The Servicer shall not be obligated to use separate servicing procedures,
offices, employees or accounts for servicing the Receivables from the
procedures, offices, employees and accounts used by the Servicer in connection
with servicing other credit card receivables.

 

34



--------------------------------------------------------------------------------

(d) The Servicer shall comply with and perform its servicing obligations with
respect to the Accounts and Receivables in accordance with the Credit Card
Agreements relating to the Accounts and the Credit Card Guidelines and all
applicable rules and regulations of applicable credit card associations, except
insofar as any failure to so comply or perform would not have an Adverse Effect.

(e) The Servicer shall pay out of its own funds, without reimbursement (except
as provided in Section 3.02), all expenses incurred in connection with the
servicing activities hereunder including expenses related to enforcement of the
Receivables, including the fees, expenses and disbursements of the Owner Trustee
(as such and in its individual capacity) and the Indenture Trustee (including
the reasonable fees and expenses of their applicable outside counsel).

Section 3.02. Servicing Compensation. As full compensation for its servicing
activities hereunder and as reimbursement for any expense incurred by it in
connection therewith, prior to the termination of the Issuer pursuant to
Section 8.01 of the Trust Agreement, the Servicer shall be entitled to receive a
servicing fee (the “Servicing Fee”) with respect to each Monthly Period, payable
monthly on the related Distribution Date, in an amount equal to one-twelfth of
the product of (a) the weighted average of the Servicing Fee Rates with respect
to each outstanding Series (based upon the Servicing Fee Rate for each Series
and the Allocation Amount (or such other amount as specified in the related
Indenture Supplement) of such Series, in each case as of the last day of the
prior Monthly Period) and (b) the amount of the sum of Receivables on the last
day of the prior Monthly Period. The share of the Servicing Fee allocable to a
particular Series with respect to any Monthly Period (the “Monthly Servicing
Fee”) will be determined in accordance with the relevant Indenture Supplement.
The portion of the Servicing Fee with respect to any Monthly Period not paid
pursuant to the Indenture Supplements shall be paid by the holders of the
Transferor Certificates on the related Distribution Date. In no event shall the
Issuer, the Owner Trustee (as such or in its individual capacity), the Indenture
Trustee, the Noteholders of any Series or any Series Enhancer be liable for the
share of the Servicing Fee that is not allocable to the particular Series of
such Noteholders or such Series Enhancer.

Section 3.03. Representations, Warranties and Covenants of the Servicer.
CompuCredit, as initial Servicer, hereby makes, and any Successor Servicer by
its appointment hereunder shall make, with respect to itself, on each Closing
Date (and on the date of any such appointment), the following representations,
warranties and covenants on which the Issuer shall be deemed to rely in
accepting its interest in the Receivables and the Indenture Trustee shall be
deemed to have relied in accepting the grant of a security interest in the
Receivables and in entering into the Indenture:

(a) Organization and Good Standing. The Servicer is a corporation validly
existing and in good standing under the applicable law of the jurisdiction of
its incorporation and has, in all material respects, full power and authority to
own its properties and conduct its credit card servicing business as presently
owned or conducted, and to execute, deliver and perform its obligations under
this Agreement, the Indenture and each Indenture Supplement.

 

35



--------------------------------------------------------------------------------

(b) Due Qualification. The Servicer is duly qualified to do business and is in
good standing as a foreign corporation or other foreign entity (or is exempt
from such requirements) and has obtained all necessary licenses and approvals in
each jurisdiction in which the servicing of the Receivables and any
Participation Interests as required by this Agreement requires such
qualification except where the failure to so qualify or obtain licenses or
approvals would not have a material adverse effect on its ability to perform its
obligations as Servicer under this Agreement.

(c) Due Authorization. The execution, delivery, and performance of this
Agreement and the other agreements and instruments executed or to be executed by
the Servicer as contemplated hereby, have been duly authorized by the Servicer
by all necessary action on the part of the Servicer.

(d) Binding Obligation. This Agreement, the Indenture and each Indenture
Supplement each constitutes a legal, valid and binding obligation of the
Servicer, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable Debtor Relief Laws or by general
principles of equity (whether considered in a Proceeding at law or in equity).

(e) No Conflict. The execution and delivery of this Agreement, the Indenture and
each Indenture Supplement by the Servicer, and the performance by the Servicer
of the transactions contemplated by this Agreement and the fulfillment by the
Servicer of the terms hereof and thereof applicable to the Servicer, will not
conflict with, violate or result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Servicer is a party or by which it or its
properties are bound.

(f) No Violation. The execution and delivery of this Agreement, the Indenture
and each Indenture Supplement by the Servicer, the performance by the Servicer
of the transactions contemplated by this Agreement and the fulfillment by the
Servicer of the terms hereof and thereof applicable to the Servicer will not
conflict with or violate any Requirements of Law applicable to the Servicer.

(g) No Proceedings. There are no Proceedings or investigations pending or, to
the best knowledge of the Servicer, threatened, against the Servicer before any
Governmental Authority seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or seeking any determination or
ruling that, in the reasonable judgment of the Servicer, would materially and
adversely affect the performance by the Servicer of its obligations under this
Agreement, the Indenture and each Indenture Supplement.

(h) Compliance with Requirements of Law. The Servicer shall duly satisfy all
obligations on its part to be fulfilled hereunder or in connection with each
Receivable and the related Account, if any, will maintain in effect all
qualifications required under Requirements of Law in order to service properly
each Receivable and the related Account, if any, and will comply in all material
respects with all other Requirements of Law in connection with servicing each
Receivable and the related Account the failure to comply with which would have
an Adverse Effect.

 

36



--------------------------------------------------------------------------------

(i) No Rescission or Cancellation. The Servicer shall not permit any rescission
or cancellation of any Receivable except in accordance with the Credit Card
Guidelines or as ordered by a court of competent jurisdiction or other
Governmental Authority.

(j) Protection of Rights. The Servicer shall take no action in violation of this
Agreement which, nor omit to take in violation of this Agreement any action the
omission of which, would impair the rights of the Issuer or the Indenture
Trustee in any Receivable or the related Account, if any, nor shall it
reschedule, revise or defer payments due on any Receivable except in accordance
with the Credit Card Guidelines.

(k) Receivables Not To Be Evidenced by Instruments or Chattel Paper. Except in
connection with its enforcement or collection of a Receivable, the Servicer will
take no action to cause any Receivable to be evidenced by any instrument or
chattel paper (each as defined in the UCC) and if any Receivable is so evidenced
as a result of the Servicer’s action it shall be reassigned or assigned to the
Servicer as provided in this Section.

(l) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by the Servicer in connection with the execution and
delivery of this Agreement by the Servicer and the performance of the
transactions contemplated by this Agreement by the Servicer, have been duly
obtained, effected or given and are in full force and effect.

(m) Interchange. With respect to any Distribution Date, on or prior to the
immediately preceding Determination Date, the Servicer shall notify the
Transferor of the amount of Interchange (if any) required to be included as
Collections of Finance Charge Receivables with respect to such Monthly Period,
which amount shall be equal to the amount of Interchange transferred to the
Transferor with respect to such Monthly Period.

In the event (x) any of the representations, warranties or covenants of the
Servicer contained in paragraphs (h), (i) or (j) of this Section 3.03 with
respect to any Receivable or the related Account is breached, and such breach
has a material adverse effect on the Issuer’s interest in or the collectibility
of such Receivable and is not cured within sixty (60) days (or within such
longer period, as specified by the Transferor, not in excess of 120 days) of the
earlier to occur of the discovery of such event by the Servicer, or receipt by
the Servicer of notice of such event given by the Indenture Trustee or the
Transferor, or (y) as provided in Section 3.03(k) with respect to any
Receivable, all Receivables in the Account or Accounts to which such event
relates shall be assigned and transferred to the Servicer on the terms and
conditions set forth below.

The Servicer shall effect such assignment by making a deposit into the
Collection Account in immediately available funds not later than seven (7) days
after such assignment obligation arises in an amount equal to the amount of such
Receivables.

Upon receipt of such payment, the Issuer shall automatically and without further
action sell, transfer, assign, set over and otherwise convey to the Servicer,
without recourse, representation or warranty, all right, title and interest of
the Issuer in and to such Receivables, all Interchange, Insurance Proceeds, and
Recoveries related thereto, all monies due or to become

 

37



--------------------------------------------------------------------------------

due and all amounts received or receivable with respect thereto and all proceeds
thereof. The Issuer shall execute such documents and instruments of transfer or
assignment and take such other actions as shall be reasonably requested by the
Servicer to effect the conveyance of any such Receivables pursuant to this
Section 3.03 but only upon receipt of an Officer’s Certificate of the Servicer
that states that all conditions set forth in this Section have been satisfied.
The obligation of the Servicer to accept reassignment or assignment of such
Receivables, and to make the deposits required to be made to the Collection
Account as provided in the preceding paragraph, shall constitute the sole remedy
respecting the event giving rise to such obligation available to the Issuer, the
Indenture Trustee or any Series Enhancer, except as provided in Section 6.04.

Section 3.04. Reports and Records for the Owner Trustee and the Indenture
Trustee.

(a) Daily Records. On each Business Day, the Servicer shall make or cause to be
made available at the office of the Servicer for inspection by the Transferor,
the Issuer, the Owner Trustee and the Indenture Trustee upon request a record
setting forth (i) the Collections in respect of Principal Receivables and in
respect of Finance Charge Receivables processed by the Servicer on the second
(2nd) preceding Business Day in respect of each Account and (ii) the amount of
Receivables as of the close of business on the second (2nd) preceding Business
Day in each Account. The Servicer shall, at all times, maintain its computer
files with respect to the Accounts in such a manner so that the Accounts may be
specifically identified and shall make available to the Transferor, the Issuer,
the Owner Trustee and the Indenture Trustee at the office of the Servicer on any
Business Day any computer programs necessary to make such identification. The
Owner Trustee and the Indenture Trustee shall enter into such reasonable
confidentiality agreements as the Servicer shall deem necessary to protect its
interests and as are reasonably acceptable in form and substance to the Owner
Trustee and the Indenture Trustee.

(b) Monthly Servicer’s Certificate. Not later than each Determination Date, the
Servicer shall, with respect to each outstanding Series, deliver to the
Transferor, the Issuer, the Owner Trustee, the Indenture Trustee and each Rating
Agency, if applicable, a certificate of a Servicing Officer in substantially the
form set forth in the related Indenture Supplement.

Section 3.05. Annual Certificate of Servicer. The Servicer shall deliver to the
Transferor, the Issuer, the Owner Trustee, the Indenture Trustee and each Rating
Agency, if applicable, on or before June 30th of each calendar year, beginning
with June 30, 2007, an Officer’s Certificate substantially in the form of
Exhibit A.

Section 3.06. Notices to CompuCredit. In the event that CompuCredit is no longer
acting as Servicer, any Successor Servicer shall deliver or make available to
CompuCredit each certificate and report required to be provided thereafter
pursuant to Sections 3.04(b) and 3.05.

Section 3.07. Adjustments.

(a) If the Servicer adjusts downward the amount of any Receivable because of a
rebate, refund, unauthorized charge or billing error to a cardholder, or because
such Receivable

 

38



--------------------------------------------------------------------------------

was created in respect of merchandise which was refused or returned by a
cardholder, or if the Servicer otherwise adjusts downward the amount of any
Receivable without receiving Collections therefor or charging off such amount as
uncollectible, then, in any such case, the amount of Principal Receivables used
to calculate the Transferor Amount, and (unless otherwise specified) any other
amount required herein or in the Indenture or any Indenture Supplement to be
calculated by reference to the amount of Principal Receivables, will be reduced
by the amount of the adjustment. Similarly, the amount of Principal Receivables
used to calculate the Transferor Amount and (unless otherwise specified) any
other amount required herein or in the Indenture or any Indenture Supplement to
be calculated by reference to the amount of Principal Receivables will be
reduced by the principal amount of any Receivable which was discovered as having
been created through a fraudulent or counterfeit charge or with respect to which
the covenant contained in Section 2.07(b) was breached. Any adjustment required
pursuant to either of the two preceding sentences shall be made on or prior to
the end of the Monthly Period in which such adjustment obligation arises. In the
event that, following the exclusion of such Principal Receivables from the
calculation of the Transferor Amount, the Transferor Amount would be less than
the Required Transferor Amount, not later than the close of business on the date
of such adjustment, the Transferor shall make a payment to the Issuer for
deposit into the Special Funding Account in immediately available funds in an
amount equal to the amount by which the Transferor Amount would be less than the
Required Transferor Amount, due to adjustments with respect to Receivables
conveyed by such Transferor (up to the amount of such Principal Receivables);
provided, however, that if the Transferor Amount equals or exceeds the Required
Transferor Amount before such payment is made, the Transferor will not be
required to make such payment.

(b) If (i) the Servicer makes a deposit into the Collection Account in respect
of a Collection of a Receivable and such Collection was received by the Servicer
in the form of a check which is not honored for any reason or (ii) the Servicer
makes a mistake with respect to the amount of any Collection and deposits an
amount that is less than or more than the actual amount of such Collection, the
Servicer shall appropriately adjust, or instruct the Indenture Trustee to
adjust, the amount subsequently deposited into the Collection Account to reflect
such dishonored check or mistake. Any Receivable in respect of which a
dishonored check is received shall be deemed not to have been paid.
Notwithstanding the first two sentences of this paragraph, adjustments made
pursuant to this Section 3.07 shall not require any change in any report
previously delivered pursuant to Section 3.04(a).

[END OF ARTICLE III]

 

39



--------------------------------------------------------------------------------

ARTICLE IV

COLLECTIONS AND ALLOCATIONS

Section 4.01. Collections and Allocations.

(a) The Servicer will apply or will instruct the Indenture Trustee in writing to
apply all funds on deposit in the Collection Account as described in this
Article IV and in each Indenture Supplement. Except as otherwise provided below,
the Servicer shall deposit Collections into the Collection Account as promptly
as possible after the Date of Processing of such Collections, but in no event
later than the second (2nd) Business Day following the Date of Processing.
Subject to the express terms of any Indenture Supplement, but notwithstanding
anything else in this Agreement to the contrary, for so long as the following
conditions are satisfied: (A) (i) CompuCredit remains the Servicer and has a
short-term debt rating of not less than A-1 by Standard & Poor’s, P-1 by Moody’s
and F1+ by Fitch (if rated by Fitch), and (ii) no Early Redemption Event,
Reinvestment Event or Event of Default shall have occurred or (B) other
arrangements are made such that the Rating Agency Condition is satisfied with
respect thereto, the Servicer need not make the daily deposits of Collections
into the Collection Account as provided in the preceding sentence, but may make
a single deposit in the Collection Account in immediately available funds not
later than 4:00 p.m., New York City time, on the Transfer Date following the
Monthly Period for which such Collections were processed. Subject to the proviso
in Section 4.02 and the express terms of any Indenture Supplement, but
notwithstanding anything else in this Agreement to the contrary, with respect to
any Monthly Period, whether the Servicer is required to make deposits of
Collections pursuant to the first or the second preceding sentence, (i) the
Servicer will only be required to deposit Collections into the Collection
Account up to the aggregate amount of Collections required to be deposited into
any Series Account or, without duplication, distributed on or prior to the
related Distribution Date to or for the benefit of Noteholders or to any Series
Enhancer pursuant to the terms of any Indenture Supplement or Series Enhancement
and any excess shall be paid to the Issuer for application in accordance with
the Trust Agreement, and (ii) if at any time prior to such Distribution Date the
amount of Collections deposited in the Collection Account exceeds the amount
required to be deposited pursuant to clause (i) above, the Servicer will be
permitted to withdraw, or instruct the Indenture Trustee to withdraw, the excess
from the Collection Account and pay it to the Issuer for application in
accordance with the Trust Agreement. The Servicer hereby acknowledges that any
payments referenced in the immediately preceding sentence shall be paid directly
to the Transferor pursuant to Section 3.04(a) of the Trust Agreement. Subject to
the second preceding sentence, the Servicer may retain its Servicing Fee with
respect to a Series and shall not be required to deposit it in the Collection
Account.

(b) Collections of Finance Charge Receivables and Principal Receivables and
Defaulted Receivables will be allocated to each Series on the basis of the
Series Allocable Finance Charge Collections of such Series, Series Allocable
Principal Collections of such Series and Series Allocable Defaulted Amount of
such Series and amounts so allocated to any Series will not, except as specified
in the related Indenture Supplement, be available to any other Series.
Allocations of the foregoing amounts between the Noteholders and the Series
Enhancers and the Transferor Amount, among the Series and among the Classes in
any Series, shall be set forth in the related Indenture Supplement or Indenture
Supplements.

 

40



--------------------------------------------------------------------------------

Section 4.02. Shared Principal Collections.

On each Distribution Date, (a) the Servicer shall allocate Shared Principal
Collections (as defined below) to each Principal Sharing Series, pro rata, in
proportion to the Principal Shortfalls (as defined below), if any, with respect
to each such Series and (b) the Servicer shall withdraw from the Collection
Account and pay to the Issuer for application in accordance with the Trust
Agreement an amount equal to the excess, if any, of (x) the aggregate amount for
all outstanding Series of Collections of Principal Receivables which the related
Indenture Supplements specify are to be treated as “Shared Principal
Collections” for such Distribution Date over (y) the aggregate amount for all
outstanding Series which the related Indenture Supplements specify are
“Principal Shortfalls” for such Series for such Distribution Date; provided,
however, that if the Transferor Amount as of such Distribution Date (determined
after giving effect to the Principal Receivables or Participation Interests
transferred to the Issuer on such date) is less than the Required Transferor
Amount, the Servicer will not distribute to the Issuer any such amounts that
otherwise would be distributed to the Issuer, but shall deposit such funds in
the Special Funding Account. The Issuer may, at its option, instruct the
Indenture Trustee in writing to deposit Shared Principal Collections which are
otherwise payable to the Issuer pursuant to the provisions set forth above into
the Special Funding Account.

Section 4.03. Additional Withdrawals from the Collection Account.

On or before the Determination Date with respect to any Monthly Period, the
Servicer shall determine the amount of any unpaid purchase price owing by the
Transferor under any Receivables Purchase Agreement to which it is a party in
respect of amounts on deposit in the Collection Account that were not
transferred to the Issuer hereunder, and the Servicer shall instruct the
Indenture Trustee to withdraw such amounts from the Collection Account and pay
such amount to the seller under the applicable Receivables Purchase Agreement.

Section 4.04. Excess Finance Charge Collections. On each Distribution Date,
(a) the Servicer shall allocate Excess Finance Charge Collections (as defined
below) to each Excess Allocation Series pro rata, in proportion to the Finance
Charge Shortfalls (as defined below), if any, with respect to each such Series,
and (b) the Servicer shall instruct the Indenture Trustee to withdraw from the
Collection Account and pay to the Issuer for application in accordance with the
Trust Agreement an amount equal to the excess, if any, of (x) the aggregate
amount for all outstanding Series of Collections of Finance Charge Receivables
which the related Indenture Supplements specify are to be treated as “Excess
Finance Charge Collections” for such Distribution Date over (y) the aggregate
amount for all outstanding Series which the related Indenture Supplements
specify are “Finance Charge Shortfalls” for such Series and such Distribution
Date.

[END OF ARTICLE IV]

 

41



--------------------------------------------------------------------------------

ARTICLE V

OTHER MATTERS RELATING TO EACH TRANSFEROR

Section 5.01. Liability of each Transferor. Each Transferor shall be severally,
and not jointly, liable for all obligations, covenants, representations and
warranties of such Transferor arising under or related to this Agreement. Except
as provided in the preceding sentence, each Transferor shall be liable only to
the extent of the obligations specifically undertaken by it in its capacity as a
Transferor.

Section 5.02. Merger or Consolidation of, or Assumption of the Obligations of, a
Transferor.

(a) No Transferor shall dissolve, liquidate, consolidate with or merge into any
other corporation, limited liability company or other entity or convey, transfer
or sell (other than as provided in Article II) its properties and assets
substantially as an entirety to any Person unless:

(i) the entity formed by such consolidation or into which such Transferor is
merged or the Person which acquires by conveyance, transfer or sale the
properties and assets of the Transferor substantially as an entirety shall be,
if such Transferor is not the surviving entity, organized and existing under the
laws of the United States of America or any state or the District of Columbia,
and shall be a savings association, a bank or other entity which is not eligible
to be a debtor in a case under Title 11 of the United States Code or is a
special purpose corporation or other special purpose entity whose powers and
activities are limited to substantially the same degree as provided in the
certificate of incorporation of CFC and, if such Transferor is not the surviving
entity, shall expressly assume, by an agreement supplemental hereto, executed
and delivered to the Owner Trustee and the Indenture Trustee, in form reasonably
satisfactory to the Owner Trustee and the Indenture Trustee, the performance of
every covenant and obligation of such Transferor hereunder; and

(ii) such Transferor or the surviving entity, as the case may be, has delivered
to the Owner Trustee and the Indenture Trustee (with a copy to each Rating
Agency) an Officer’s Certificate and an Opinion of Counsel each stating that
such consolidation, merger, conveyance, transfer or sale and such supplemental
agreement comply with this Section, that such supplemental agreement is a valid
and binding obligation of such surviving entity enforceable against such
surviving entity in accordance with its terms, except as such enforceability may
be limited by applicable Debtor Relief Laws or general principles of equity, and
that all conditions precedent herein provided for relating to such transaction
have been complied with;

(iii) the Transferor or the surviving entity, as the case may be, has delivered
to the Issuer and the Indenture Trustee, a Tax Opinion; and

 

42



--------------------------------------------------------------------------------

(iv) the Rating Agency Condition shall have been satisfied with respect to such
consolidation, merger, conveyance or transfer.

(b) Except as permitted by Section 2.07(c), the obligations, rights or any part
thereof of each Transferor hereunder shall not be assignable nor shall any
Person succeed to such obligations or rights of any Transferor hereunder except
(i) for conveyances, mergers, consolidations, assumptions, sales or transfers in
accordance with the provisions of the foregoing paragraph and (ii) for
conveyances, mergers, consolidations, assumptions, sales or transfers to other
entities (1) which such Transferor and the Servicer determine will not result in
an Adverse Effect, (2) which meet the requirements of clause (iii) of the
preceding paragraph and (3) for which such purchaser, assignee, or transferee
shall expressly assume, in an agreement supplemental hereto, executed and
delivered to the Owner Trustee and the Indenture Trustee in writing in form
satisfactory to the Owner Trustee and the Indenture Trustee, the performance of
every covenant and obligation of such Transferor thereby conveyed.

Section 5.03. Limitations on Liability of Each Transferor. Subject to
Section 5.01, no Transferor nor any of the directors, officers, employees,
incorporators, agents, partners, members or managers of any Transferor acting in
such capacities shall be under any liability to the Issuer, the Owner Trustee,
the Indenture Trustee, the Noteholders, any Series Enhancer or any other Person
for any action taken or for refraining from the taking of any action in good
faith in such capacities pursuant to this Agreement, it being expressly
understood that such liability is expressly waived and released as a condition
of, and consideration for, the execution of this Agreement; provided, however,
that this provision shall not protect any Transferor or any such person against
any liability which would otherwise be imposed by reason of willful misfeasance,
bad faith or gross negligence in the performance of its duties or by reason of
reckless disregard of obligations and its duties hereunder. Each Transferor and
any director, officer, employee, partner, member or manager or agent of such
Transferor may rely in good faith on any document of any kind prima facie
properly executed and submitted by any Person (other than such Transferor)
respecting any matters arising hereunder.

[END OF ARTICLE V]

 

43



--------------------------------------------------------------------------------

ARTICLE VI

OTHER MATTERS RELATING TO THE SERVICER

Section 6.01. Liability of the Servicer. The Servicer shall be liable under this
Article VI only to the extent of the obligations specifically undertaken by the
Servicer in its capacity as Servicer.

Section 6.02. Merger or Consolidation of, or Assumption of the Obligations of,
the Servicer. The Servicer shall not consolidate with or merge into any other
corporation, limited partnership, limited liability company or other entity or
convey, transfer or sell its properties and assets substantially as an entirety
to any Person, unless:

(a) (i) the entity formed by such consolidation or into which the Servicer is
merged or the Person which acquires by conveyance, transfer or sale the
properties and assets of the Servicer substantially as an entirety shall be, if
the Servicer is not the surviving entity, a corporation or other entity
organized and existing under the laws of the United States of America or any
state or the District of Columbia, and, if the Servicer is not the surviving
entity, such corporation or other entity shall expressly assume, by an agreement
supplemental hereto, executed and delivered to the Owner Trustee, the Indenture
Trustee and the Transferor, in form satisfactory to the Owner Trustee, the
Indenture Trustee and the Transferor, the performance of every covenant and
obligation of the Servicer hereunder;

(ii) the Servicer or the surviving entity, as the case may be, has delivered to
the Owner Trustee, the Indenture Trustee and the Transferor an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger, conveyance, transfer or sale comply with this Section 6.02, that such
supplemental agreement is a valid and binding obligation of such surviving
entity enforceable against such surviving entity in accordance with its terms,
except as such enforceability may be limited by applicable Debtor Relief Laws or
general principles of equity, and that all conditions precedent herein provided
for relating to such transaction have been complied with; and

(iii) the Servicer shall have given the Rating Agencies notice of such
consolidation, merger or transfer of assets; and

(b) the corporation or other entity formed by such consolidation or into which
the Servicer is merged or the Person which acquires by conveyance or transfer
the properties and assets of the Servicer substantially as an entirety shall be
an Eligible Servicer.

Section 6.03. Limitation on Liability of the Servicer and Others. Except as
provided in Section 6.04, neither the Servicer nor any of the directors,
officers, partners, shareholders, employees or agents of the Servicer in its
capacity as Servicer shall be under any liability to the Issuer, the Transferor,
the Owner Trustee, the Indenture Trustee, the Noteholders, any Series Enhancer
or any other Person for any action taken or for refraining from the taking of

 

44



--------------------------------------------------------------------------------

any action in good faith in its capacity as Servicer pursuant to this Agreement;
provided, however, that this provision shall not protect the Servicer or any
such Person against any liability which would otherwise be imposed by reason of
willful misfeasance, bad faith or negligence in the performance of its duties or
by reason of reckless disregard of its obligations and its duties hereunder. The
Servicer and any director, officer, employee, partner, shareholder, or agent of
the Servicer may rely in good faith on any document of any kind prima facie
properly executed and submitted by any Person (other than the Servicer)
respecting any matters arising hereunder. The Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action which is not
incidental to its duties as Servicer in accordance with this Agreement and which
in its reasonable judgment may involve it in any expense or liability. The
Servicer may, in its sole discretion, undertake any such legal action which it
may deem necessary or desirable for the benefit of the Issuer or the Noteholders
with respect to this Agreement and the rights and duties of the parties hereto
and the interests of the Issuer and the Noteholders hereunder.

Section 6.04. Servicer Indemnification of the Issuer, the Owner Trustee and the
Indenture Trustee. (a) To the fullest extent permitted by applicable law,
subject to Section 6.03, the Servicer shall indemnify and hold harmless each of
the Owner Trustee (as such and in its individual capacity), the Indenture
Trustee and any trustees predecessor thereto (including the Indenture Trustee in
its capacity as Note Registrar or as Paying Agent) and their respective
directors, officers, employees, partners, and agents from and against any and
all loss, liability, claim, expense, damage or injury suffered or sustained by
reason of or in connection with (a) any acts or omissions of the Servicer with
respect to the Issuer in breach of this Agreement or (b) the Trust Agreement,
the Transaction Documents, the Trust Assets, the administration of the Trust or
the actions or inactions of the Owner Trustee and the Indenture Trustee under
the Transaction Documents or the performance of the Owner Trustee and the
Indenture Trustee or their respective duties thereunder (except that, in the
case of clause (a) or (b), the Servicer shall not be liable for or required to
indemnify the Owner Trustee for the Owner Trustee’s own willful misconduct, bad
faith or negligence or the Indenture Trustee for the Indenture Trustee’s own
willful misconduct, bad faith or negligence) including any judgment, award,
settlement, reasonable attorneys’ fees and other costs or expenses incurred in
connection with the defense of any action, Proceeding or claim. Indemnification
pursuant to this Section 6.04(a) shall not be payable from the Transferred
Assets. The Servicer’s obligations under this Section 6.04(a) shall survive the
termination of this Agreement or the Issuer or the earlier removal or
resignation of the Owner Trustee or the Indenture Trustee, as applicable.

(b) To the fullest extent permitted by applicable law, subject to Section 6.03,
the Servicer shall indemnify and hold harmless the Issuer from and against any
and all loss, liability, claim, expense, damage or injury suffered or sustained
by reason of or in connection with any acts or omissions of the Servicer with
respect to the Issuer in breach of this Agreement including any judgment, award,
settlement, reasonable attorneys’ fees and other costs or expenses incurred in
connection with the defense of any action, Proceeding or claim. Indemnification
pursuant to this Section 6.04(b) shall not be payable from the Transferred
Assets. The Servicer’s obligations under this Section 6.04(b) shall survive the
termination of this Agreement.

Section 6.05. Resignation of the Servicer. The Servicer shall not resign from
the obligations and duties hereby imposed on it except (a) upon a determination
that (i) the performance of its duties hereunder is no longer permissible under
applicable Requirements of

 

45



--------------------------------------------------------------------------------

Law and (ii) there is no reasonable action which the Servicer could take to make
the performance of its duties hereunder permissible under applicable
Requirements of Law or (b) upon the assumption, by an agreement supplemental
hereto, executed and delivered to the Transferor, the Issuer and the Indenture
Trustee, in form satisfactory to the Transferor, the Issuer and the Indenture
Trustee, of the obligations and duties of the Servicer hereunder by any of its
Affiliates or by any other entity the appointment of which shall have satisfied
the Rating Agency Condition and, in either case, qualifies as an Eligible
Servicer. Any determination permitting the resignation of the Servicer shall be
evidenced as to clause (a) above by an Opinion of Counsel to such effect
delivered to the Owner Trustee and the Indenture Trustee. No resignation shall
become effective until the Indenture Trustee or a Successor Servicer shall have
assumed the responsibilities and obligations of the Servicer in accordance with
Section 8.02 hereof. If within one hundred twenty (120) days of the date of the
determination that the Servicer may no longer act as Servicer under clause
(a) above the Indenture Trustee is unable to appoint a Successor Servicer, the
Indenture Trustee shall serve as Successor Servicer. Notwithstanding the
foregoing, the Indenture Trustee shall, if it is legally unable so to act,
petition a court of competent jurisdiction to appoint any established
institution qualifying as an Eligible Servicer as the Successor Servicer
hereunder. The Issuer shall give prompt notice to each Rating Agency and each
Series Enhancer upon the appointment of a Successor Servicer.

Section 6.06. Access to Certain Documentation and Information Regarding the
Receivables. The Servicer shall provide to the Owner Trustee or the Indenture
Trustee, as applicable, access to the documentation regarding the Accounts and
the Receivables in such cases where the Owner Trustee or the Indenture Trustee,
as applicable, is required in connection with the enforcement of the rights of
the Issuer or the Noteholders or by applicable statutes or regulations to review
such documentation, such access being afforded without charge but only (a) upon
reasonable request, (b) during normal business hours, (c) subject to the
Servicer’s normal security and confidentiality procedures and (d) at reasonably
accessible offices in the continental United States designated by the Servicer.
Nothing in this Section shall derogate from the obligation of the Transferor,
the Owner Trustee, the Issuer, the Indenture Trustee and the Servicer to observe
any applicable Requirements of Law prohibiting disclosure of information
regarding the Obligors and the failure of the Servicer to provide access as
provided in this Section as a result of such obligation shall not constitute a
breach of this Section.

Section 6.07. Delegation of Duties. In the ordinary course of business, the
Servicer may at any time delegate its duties hereunder with respect to the
Accounts and the Receivables to any Person that agrees to conduct such duties in
accordance with the Credit Card Guidelines and this Agreement. Such delegation
shall not relieve the Servicer of its liability and responsibility with respect
to such duties, and shall not constitute a resignation within the meaning of
Section 6.05.

Section 6.08. Examination of Records. Each Transferor and the Servicer shall
indicate generally in their computer files or other records that the Receivables
arising in the Accounts have been conveyed to the Issuer pursuant to this
Agreement. Each Transferor and the Servicer shall, prior to the sale or transfer
to a third party of any receivable held in its custody, examine its computer
records and other records to determine that such receivable is not, and does not
include, a Receivable.

[END OF ARTICLE VI]

 

46



--------------------------------------------------------------------------------

ARTICLE VII

INSOLVENCY EVENTS

Section 7.01. Rights upon the Occurrence of an Insolvency Event. If any
Transferor shall fail generally to, or admit in writing its inability to, pay
its debts as they become due; or if a proceeding shall have been instituted in a
court having jurisdiction in the premises seeking a decree or order for relief
in respect of such Transferor in an involuntary case under any Debtor Relief
Law, or for the appointment of a receiver, liquidator, assignee, trustee,
custodian, sequestrator, conservator or other similar official of such
Transferor or for any substantial part of such Transferor’s property, or for the
winding-up or liquidation of such Transferor’s affairs and, if instituted
against such Transferor, any such proceeding shall continue undismissed or
unstayed and in effect for a period of sixty (60) consecutive days or upon entry
of any order or decree providing for such relief, or any of the actions sought
in such proceeding shall occur; or if any Transferor shall commence a voluntary
case under any Debtor Relief Law, or if any Transferor shall consent to the
entry of an order for relief in an involuntary case under any Debtor Relief Law,
or consent to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator, conservator or other similar
official of, or for, any substantial part of its property, or any Transferor
shall make any general assignment for the benefit of its creditors; or any
Transferor shall have taken any corporate action in furtherance of any of the
foregoing actions (each an “Insolvency Event”), such Transferor shall on the day
any such Insolvency Event occurs (the “Appointment Date”), immediately cease to
transfer Principal Receivables to the Issuer and shall promptly give notice to
the Indenture Trustee and the Issuer thereof. Notwithstanding any cessation of
the transfer to the Issuer of additional Principal Receivables, Principal
Receivables transferred to the Issuer prior to the occurrence of such Insolvency
Event, Collections in respect of such Principal Receivables, Finance Charge
Receivables whenever created accrued in respect of such Principal Receivables
and Collections in respect of such Finance Charge Receivables shall continue to
be a part of the Transferred Assets and shall be allocated and distributed to
Noteholders in accordance with the terms of this Agreement, the Indenture and
each Indenture Supplement.

[END OF ARTICLE VII]

 

47



--------------------------------------------------------------------------------

ARTICLE VIII

SERVICER DEFAULTS

Section 8.01. Servicer Defaults. If any event specified as a servicer default in
an Indenture Supplement or any one of the following events (each a “Servicer
Default”) shall occur and be continuing:

(a) any failure by the Servicer to make any payment, transfer or deposit or to
give instructions or to give notice to the Indenture Trustee to make such
payment, transfer or deposit on or before the date occurring five (5) Business
Days after the date such payment, transfer or deposit or such instruction or
notice is required to be made or given by the Servicer, as the case may be,
under the terms of this Agreement, the Indenture or any Indenture Supplement;

(b) failure on the part of the Servicer duly to observe or perform in any
material respect any other covenants or agreements of the Servicer set forth in
this Agreement, the Indenture or any Indenture Supplement and which continues
unremedied for a period of sixty (60) days after the date on which notice of
such failure, requiring the same to be remedied, shall have been given to the
Servicer by the Owner Trustee or the Indenture Trustee, or to the Servicer, the
Owner Trustee and the Indenture Trustee by Holders of Notes evidencing not less
than 10% of the aggregate unpaid principal amount of all Notes Outstanding (or,
with respect to any such failure that does not relate to all Series, 10% of the
aggregate unpaid principal amount of all Notes Outstanding of all Series to
which such failure relates); or the Servicer shall assign or delegate its duties
under this Agreement, except as permitted by Sections 6.02, 6.05 and 6.07;

(c) any representation, warranty or certification made by the Servicer in this
Agreement or in any certificate delivered pursuant to this Agreement shall prove
to have been incorrect when made, which has an Adverse Effect and which Adverse
Effect continues for a period of sixty (60) days after the date on which notice
thereof, requiring the same to be remedied, shall have been given to the
Servicer by the Owner Trustee or the Indenture Trustee, or to the Servicer, the
Owner Trustee and the Indenture Trustee by the Holders of Notes evidencing not
less than 10% of the aggregate unpaid principal amount of all Notes Outstanding
(or, with respect to any such representation, warranty or certification that
does not relate to all Series, 10% of the aggregate unpaid principal amount of
all Notes Outstanding of all Series to which such representation, warranty or
certification relates); or

(d) the Servicer shall consent to the appointment of a bankruptcy trustee or
conservator or receiver or liquidator in any bankruptcy proceeding or other
insolvency, readjustment of debt, marshalling of assets and liabilities or
similar Proceedings of or relating to the Servicer or of or relating to all or
substantially all its property, or an action seeking a decree or order of a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a bankruptcy trustee or a conservator or receiver or
liquidator in any bankruptcy, insolvency, readjustment of debt, marshalling of
assets and liabilities or similar Proceedings, or the winding-up or liquidation
of its affairs, shall have been commenced against the Servicer and

 

48



--------------------------------------------------------------------------------

such action shall have remained undischarged or unstayed for a period of sixty
(60) days or an order or decree providing for such relief shall have been
entered; or the Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable Debtor Relief Law, make any assignment for the benefit of its
creditors or voluntarily suspend payment of its obligations;

then, in the event of any Servicer Default, so long as the Servicer Default
shall not have been remedied, either the Indenture Trustee or the Holders of
Notes evidencing a majority of the aggregate unpaid principal amount of all
Notes Outstanding, by notice then given to the Servicer, the Transferor and the
Owner Trustee (and to the Indenture Trustee if given by the Noteholders) (a
“Termination Notice”), may terminate all but not less than all of the rights and
obligations of the Servicer as Servicer under this Agreement, the Indenture and
each Indenture Supplement; provided, however, if within sixty (60) days of
receipt of a Termination Notice the Indenture Trustee does not receive any bids
from Eligible Servicers in accordance with Section 8.02(c) to act as a Successor
Servicer and receives an Officer’s Certificate of the Servicer to the effect
that the Servicer cannot in good faith cure the Servicer Default which gave rise
to the Termination Notice, the Indenture Trustee shall grant a right of first
refusal to the Transferor which would permit the Transferor at its option to
purchase the Notes on the Distribution Date in the next calendar month. The
Indenture Trustee shall notify each Rating Agency of any Servicer Default of
which a Responsible Officer has actual knowledge and shall provide each Rating
Agency with a copy of any Termination Notice given to the Servicer and the Owner
Trustee pursuant to this Section 8.01.

The purchase price for the Notes purchased pursuant to the preceding paragraph
shall be equal to the sum of the amounts specified therefor with respect to each
outstanding Series in the related Indenture Supplement. The Transferor shall
notify the Indenture Trustee prior to the Record Date for the Distribution Date
of the purchase if it is exercising such right of first refusal. If the
Transferor exercises such right of first refusal, the Transferor shall deposit
the purchase price into the Collection Account not later than 11:00 a.m., New
York City time, on the Transfer Date preceding such Distribution Date in
immediately available funds. The purchase price shall be allocated and
distributed to Noteholders in accordance with the terms of the Indenture and
each Indenture Supplement.

After receipt by the Servicer of a Termination Notice, and on the date that a
Successor Servicer is appointed by the Indenture Trustee pursuant to
Section 8.02, all authority and power of the Servicer under this Agreement shall
pass to and be vested in the Successor Servicer (a “Service Transfer”); and,
without limitation, the Indenture Trustee is hereby authorized and empowered
(upon the failure of the Servicer to cooperate) to execute and deliver, on
behalf of the Servicer, as attorney-in-fact or otherwise, all documents and
other instruments upon the failure of the Servicer to execute or deliver such
documents or instruments, and to do and accomplish all other acts or things
necessary or appropriate to effect the purposes of such Service Transfer. The
Servicer agrees to cooperate with the Indenture Trustee and such Successor
Servicer in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing hereunder, including the transfer to such
Successor Servicer of all authority of the Servicer to service the Receivables
provided for under this Agreement, including all authority over all Collections
which shall on the date of transfer be held by the Servicer for deposit, or
which have been deposited by the Servicer, in the Collection Account, or which
shall thereafter

 

49



--------------------------------------------------------------------------------

be received with respect to the Receivables, and in assisting the Successor
Servicer. The Servicer shall within twenty (20) Business Days transfer its
electronic records relating to the Receivables to the Successor Servicer in such
electronic form as the Successor Servicer may reasonably request and shall
promptly transfer to the Successor Servicer all other records, correspondence
and documents necessary for the continued servicing of the Receivables in the
manner and at such times as the Successor Servicer shall reasonably request. The
predecessor Servicer shall be responsible for all expenses incurred in
transferring the servicing duties to the Successor Servicer. To the extent that
compliance with this Section shall require the Servicer to disclose to the
Successor Servicer information of any kind which the Servicer deems to be
confidential, the Successor Servicer shall be required to enter into such
customary licensing and confidentiality agreements as the Servicer shall deem
reasonably necessary to protect its interests.

Notwithstanding the foregoing, a delay in or failure of performance referred to
in paragraph (a) above for a period of ten (10) Business Days after the
applicable grace period or under paragraph (b) or (c) above for a period of
sixty (60) Business Days after the applicable grace period, shall not constitute
a Servicer Default if such delay or failure could not be prevented by the
exercise of reasonable diligence by the Servicer and such delay or failure was
caused by an act of God or the public enemy, acts of declared or undeclared war,
terrorism, public disorder, rebellion or sabotage, epidemics, landslides,
lightning, fire, hurricanes, earthquakes, floods or similar causes. The
preceding sentence shall not relieve the Servicer from using all commercially
reasonable efforts to perform its obligations in a timely manner in accordance
with the terms of this Agreement and the Servicer shall provide the Indenture
Trustee, the Issuer, each Transferor and any Series Enhancer with an Officer’s
Certificate giving prompt notice of such failure or delay by it, together with a
description of its efforts so to perform its obligations.

Section 8.02. Indenture Trustee To Act; Appointment of Successor.

(a) On and after the receipt by the Servicer of a Termination Notice pursuant to
Section 8.01, the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Termination Notice or
otherwise specified by the Indenture Trustee or until a date mutually agreed
upon by the Servicer and the Indenture Trustee. The Indenture Trustee shall as
promptly as possible after it gives, or a Responsible Officer of the Indenture
Trustee receives, a Termination Notice appoint an Eligible Servicer as a
successor servicer (the “Successor Servicer”), and such Successor Servicer shall
accept its appointment by a written assumption in a form acceptable to the
Indenture Trustee. In the event that a Successor Servicer has not been appointed
or has not accepted its appointment at the time when the Servicer ceases to act
as Servicer, the Indenture Trustee without further action shall automatically be
appointed the Successor Servicer. The Indenture Trustee may delegate any of its
servicing obligations to an Affiliate or agent in accordance with
Section 3.01(b), Section 6.05 and Section 6.07. Notwithstanding the foregoing,
the Indenture Trustee shall, if it is legally unable or unwilling so to act,
petition a court of competent jurisdiction to appoint any established
institution qualifying as an Eligible Servicer as the Successor Servicer
hereunder. The Indenture Trustee shall give prompt notice to each Rating Agency
and each Series Enhancer upon the appointment of a Successor Servicer.

 

50



--------------------------------------------------------------------------------

(b) Upon its appointment, the Successor Servicer shall be the successor in all
respects to the Servicer with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall refer to the
Successor Servicer.

(c) In connection with any Termination Notice, the Indenture Trustee will review
any bids which it obtains from Eligible Servicers and shall be permitted to
appoint any Eligible Servicer submitting such a bid as a Successor Servicer for
servicing compensation not in excess of the aggregate Servicing Fees for all
Series plus the sum of the amounts with respect to each Series and with respect
to each Distribution Date equal to any Collections of Finance Charge Receivables
allocable to Noteholders of such Series which are payable to the Issuer for
payment to the holders of the Transferor Certificates under the Trust Agreement
after payment of all amounts owing to the Noteholders of such Series with
respect to such Distribution Date or required to be deposited in the applicable
Series Accounts with respect to such Distribution Date and any amounts required
to be paid to any Series Enhancer for such Series with respect to such
Distribution Date pursuant to the terms of any Series Enhancement; provided,
however, that the holders of the Transferor Certificates shall be responsible
for payment of their portion of such aggregate Servicing Fees and all other such
amounts in excess of such aggregate Servicing Fees, and the Indenture Trustee
shall have no liability in the event the holders of the Transferor Certificates
fail to pay their portion of such aggregate Servicing Fees. Each holder of any
of the Transferor Certificates agrees that, if CompuCredit (or any Successor
Servicer) is terminated as Servicer hereunder, the portion of the Collections in
respect of Finance Charge Receivables that the Issuer is entitled to receive
pursuant to this Agreement, the Indenture or any Indenture Supplement shall be
reduced by an amount sufficient to pay such holders’ share of the compensation
of the Successor Servicer.

(d) All authority and power granted to the Servicer under this Agreement shall
automatically cease and terminate upon termination of the Issuer pursuant to
Section 8.01 of the Trust Agreement, and shall pass to and be vested in the
Transferor and, without limitation, the Transferor is hereby authorized and
empowered to execute and deliver, on behalf of the Servicer, as attorney-in-fact
or otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights. The Servicer agrees to cooperate with the
Transferor in effecting the termination of the responsibilities and rights of
the Servicer to conduct servicing of the Receivables. The Servicer shall
transfer its electronic records relating to the Receivables to the applicable
Transferor or its designee in such electronic form as it may reasonably request
and shall transfer all other records, correspondence and documents to it in the
manner and at such times as it shall reasonably request. To the extent that
compliance with this Section 8.02 shall require the Servicer to disclose to the
Transferor information of any kind which the Servicer deems to be confidential,
the Transferor shall be required to enter into such customary licensing and
confidentiality agreements as the Servicer shall deem reasonably necessary to
protect its interests and to comply with applicable Requirements of Law.

(e) The Successor Servicer will not be responsible for delays attributable to
the Servicer’s failure to deliver information, defects in the information
supplied by the Servicer or other circumstances beyond the control of the
Successor Servicer.

 

51



--------------------------------------------------------------------------------

(f) The Successor Servicer will make arrangements with the Servicer for the
prompt and safe transfer of, and the Servicer shall provide to the Successor
Servicer, all necessary servicing files and records, including (as deemed
necessary by the Successor Servicer at such time): (i) microfiche loan
documentation, (ii) servicing system tapes, (iii) contract payment history,
(iv) collections history and (v) the trial balances, as of the close of business
on the day immediately preceding conversion to the Successor Servicer,
reflecting all applicable contract information. The current Servicer shall be
obligated to pay the costs associated with the transfer of the servicing files
and records to the Successor Servicer, including costs of the Indenture Trustee
related to the servicing transfer if the Indenture Trustee is the Successor
Servicer.

(g) The Successor Servicer shall have no responsibility and shall not be in
default hereunder nor incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties under this Agreement if any such
failure or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information. The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Issuer or the Indenture Trustee or for any
inaccuracy or omission in a notice or communication received by the Successor
Servicer from any third party or (ii) which is due to or results from the
invalidity, unenforceability of any contract with applicable law or the breach
or the inaccuracy of any representation or warranty made with respect to any
contract; provided that this sentence shall in no way limit or alter the
liability of any Successor Servicer under Section 6.04 of this Agreement.

(h) If the Indenture Trustee or any other Successor Servicer assumes the role of
Successor Servicer hereunder, such Successor Servicer shall be entitled to the
benefits of (and subject to the provisions of) Section 6.07 concerning
delegation of duties to subservicers.

Section 8.03. Notification to Noteholders. Within five (5) Business Days after
the Servicer becomes aware of any Servicer Default, the Servicer shall give
notice thereof to the Issuer, the Transferor, the Indenture Trustee, each Rating
Agency and each Series Enhancer and upon receipt of such written notice by a
Responsible Officer of the Indenture Trustee, the Indenture Trustee shall give
notice to the Noteholders. Upon any termination or appointment of a Successor
Servicer pursuant to this Article VIII, the Indenture Trustee shall give prompt
notice thereof to the Transferor, the Issuer, the Noteholders and each Series
Enhancer.

[END OF ARTICLE VIII]

 

52



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

Section 9.01. Termination of Agreement. This Agreement and the respective
obligations and responsibilities of the Issuer, the Transferor, the Indenture
Trustee and the Servicer under this Agreement shall terminate, except with
respect to the obligations described in Section 6.04, Section 8.02(d) and
Section 10.07, on the date of the termination of the Issuer.

[END OF ARTICLE IX]

 

53



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.01. Amendment; Waiver of Past Defaults.

(a) This Agreement may be amended from time to time by the Servicer, the
Transferor, the Issuer and the Indenture Trustee, by a written instrument signed
by each of them, without consent of any of the Noteholders or the Series
Enhancers, (i) to cure any ambiguity, (ii) to correct or supplement any
provisions herein which may be inconsistent with any other provisions herein, or
(iii) to add any other provisions with respect to matters or questions arising
under this Agreement which shall not be inconsistent with the provisions of this
Agreement; provided, however, that such action shall not adversely affect in any
material respect the interest of any of the Noteholders or any Series Enhancer,
as evidenced by an Officer’s Certificate of the Transferor to such effect. The
Transferor shall provide notice of any such amendment to each Rating Agency.
Additionally, this Agreement may be amended from time to time (including in
connection with the issuance of a Supplemental Certificate, the conveyance of a
Participation Interest, the allocation of assets pursuant to Section 4.04, the
designation of an Additional Transferor, or to change the definition of Monthly
Period, Determination Date or Distribution Date) by the Servicer, the
Transferor, the Issuer and the Indenture Trustee, by a written instrument signed
by each of them, without the consent of any of the Series Enhancers or any of
the Noteholders, provided that (i) the Transferor shall have delivered to the
Indenture Trustee and the Owner Trustee an Officer’s Certificate, dated the date
of any such amendment, stating that the Transferor reasonably believes that such
amendment will not have an Adverse Effect and (ii) the Rating Agency Condition
shall have been satisfied with respect to any such amendment. Notwithstanding
anything else to the contrary herein, this agreement may be amended by the
Servicer, the Transferor, the Issuer and the Indenture Trustee, by a written
instrument signed by each of them without the consent of the Noteholders or the
Series Enhancers, upon satisfaction of the Rating Agency Condition with respect
to such amendment (without anything further) as may be necessary or advisable in
order to avoid the imposition of state or local income or franchise taxes
imposed on the Issuer’s property or its income; provided, however, the
amendments which the Transferor, the Servicer, the Issuer and the Indenture
Trustee may make without the consent of any of the Noteholders or Series
Enhancers pursuant to this sentence may include, without limitation, the
addition of provisions to permit a sale of Receivables.

(b) This Agreement may also be amended from time to time by the Servicer, the
Transferor, the Issuer and the Indenture Trustee, with the consent of the
Holders of Notes evidencing not less than 66 2/3% of the aggregate unpaid
principal amount of the Notes Outstanding of all affected Series for which the
Transferor has not delivered an Officer’s Certificate stating that there is no
Adverse Effect, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders; provided, however, that no such
amendment shall (i) reduce in any manner the amount of or delay the timing of
any distributions (changes in Early Redemption Events or Reinvestment Events
that decrease the likelihood of the occurrence thereof shall not be considered
delays in the timing of distributions for purposes of this clause) to

 

54



--------------------------------------------------------------------------------

be made to Noteholders or deposits of amounts to be so distributed or the amount
available under any Series Enhancement without the consent of each affected
Noteholder, (ii) change the definition of or the manner of calculating the
interest of any Noteholder without the consent of each affected Noteholder,
(iii) reduce the aforesaid percentage required to consent to any such amendment
without the consent of each Noteholder or (iv) adversely affect the rating of
any Series or Class by each Rating Agency without the consent of each Noteholder
of such Series or Class.

(c) Promptly after the execution of any such amendment or consent (other than an
amendment pursuant to paragraph (a)), the Issuer shall furnish notification of
the substance of such amendment to the Indenture Trustee and each Noteholder,
and the Servicer shall furnish notification of the substance of such amendment
to each Rating Agency and each Series Enhancer.

(d) It shall not be necessary for the consent of Noteholders under this
Section 10.01 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Indenture Trustee may prescribe.

(e) Notwithstanding anything in this Section 10.01 to the contrary, no amendment
may be made to this Agreement or any Participation Interest Supplement which
would adversely affect in any material respect the interests of any Series
Enhancer without the consent of such Series Enhancer.

(f) The Holders of Notes evidencing more than 66 2/3% of the aggregate unpaid
principal amount of the Notes Outstanding of each Series or, with respect to any
Series with two (2) or more Classes, of each Class (or, with respect to any
default that does not relate to all Series, 66 2/3% of the aggregate unpaid
principal amount of the Notes Outstanding of each Series to which such default
relates or, with respect to any such Series with two or more Classes, of each
Class) may, on behalf of all Noteholders, waive any default by the Transferor or
the Servicer in the performance of their obligations hereunder and its
consequences, except the failure to make any distributions required to be made
to Noteholders or any Series Enhancer or to make any required deposits of any
amounts to be so distributed. Upon any such waiver of a past default, such
default shall cease to exist, and any default arising therefrom shall be deemed
to have been remedied for every purpose of this Agreement. No such waiver shall
extend to any subsequent or other default or impair any right consequent thereon
except to the extent expressly so waived.

(g) The Owner Trustee and the Indenture Trustee may, but shall not be obligated
to, enter into any such amendment which affects the Owner Trustee’s or the
Indenture Trustee’s rights, duties, benefits, protections, privileges or
immunities under this Agreement or otherwise. In connection with the execution
of any amendment hereunder, each of the Owner Trustee and the Indenture Trustee
shall be entitled to receive the Opinion of Counsel described in
Section 10.02(c)(i).

 

55



--------------------------------------------------------------------------------

Section 10.02. Protection of Right, Title and Interest of Issuer.

(a) The Transferor shall cause this Agreement, all amendments and supplements
hereto and all financing statements and continuation statements and any other
necessary documents covering the Issuer’s right, title and interest to the
Transferred Assets to be promptly recorded, registered and filed, and at all
times to be kept recorded, registered and filed, all in such manner and in such
places as may be required by law fully to preserve and protect the right, title
and interest of the Issuer hereunder to all property comprising the Transferred
Assets. The Transferor shall deliver to the Issuer and Indenture Trustee
file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. The Transferor shall cooperate fully with the
Servicer in connection with the obligations set forth above and will execute any
and all documents reasonably required to fulfill the intent of this paragraph.

(b) Within thirty (30) days after any Transferor makes any change in its name or
type or jurisdiction of organization, or organizational identification number,
such Transferor shall give the Issuer and the Indenture Trustee notice of any
such change and shall file such financing statements or amendments as may be
necessary to continue the perfection and priority of the Issuer’s security
interest or ownership interest in the Receivables and the other Transferred
Assets.

(c) The Transferor shall deliver to the Issuer and the Indenture Trustee
(i) upon the execution and delivery of each amendment of this Agreement, an
Opinion of Counsel to the effect specified in Exhibit B-1; (ii) semiannually,
with respect to Automatic Additional Accounts included as Accounts, an Opinion
of Counsel substantially in the form of Exhibit B-2; (iii) on each Addition Date
on which any Supplemental Accounts or Participation Interests are to be
transferred to the Issuer pursuant to Section 2.09, an Opinion of Counsel
covering the same substantive legal issues addressed by Exhibit B-2 but
conformed to the extent appropriate to relate to Supplemental Accounts or
Participation Interests; and (iv) on or before July 31 of each year, beginning
with July 31, 2007 an Opinion of Counsel substantially in the form of Exhibit
B-3.

Section 10.03. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED THEREIN WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

Section 10.04. Notices; Payments.

All demands, notices, instructions, directions and communications (collectively,
“Notices”) under this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered at, mailed by certified mail, return
receipt requested, or sent by facsimile transmission.

 

56



--------------------------------------------------------------------------------

  (a)   in the case of the Transferor, to:

CompuCredit Funding Corp. III

3993 Howard Hughes Parkway

Suite 250 Office 210

Las Vegas, NV 89109

Attention: Treasurer

(facsimile no. (702) 866-2244)

with a copy to:

Lionel, Sawyer & Collins

50 W. Liberty Street, Suite 1100

Reno, NV 89501

Attention: Colleen Dolan, Esq.

 

  (b)   in the case of the Servicer, to:

CompuCredit Corporation

245 Perimeter Center Parkway

Suite 600

Atlanta, Georgia 30346

Attention: General Counsel

(facsimile no. (770) 206-6187)

 

  (c)   in the case of the Issuer, to:

CompuCredit Card Master Note Business Trust III

c/o Wilmington Trust FSB

3993 Howard Hughes Parkway

Suite 300 North

Las Vegas, Nevada 89109

Attention: Corporate Trust Administration

(facsimile no. (702) 866-2244)

with a copy to:

Lionel, Sawyer & Collins

50 W. Liberty Street, Suite 1100

Reno, NV 89501

Attention: Colleen Dolan, Esq.

 

  (d)   in the case of the Owner Trustee, to:

Wilmington Trust FSB

3993 Howard Hughes Parkway

Suite 300 North

Las Vegas, Nevada 89109

 

57



--------------------------------------------------------------------------------

Attention: Corporate Trust Administration

(facsimile no. (702) 866-2244)

 

  (e)   in the case of the Indenture Trustee, to:

U.S. Bank National Association

Mail Code EP-MN-WS3D

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Structured Finance/CompuCredit

(facsimile no. (651) 495-8093)

 

  (f)   in the case of the Rating Agency for a particular Series, to the
address, if any, specified in the Indenture or any Indenture Supplement relating
to such Series, and

 

  (g)   to any other Person as specified in the Indenture or any Indenture
Supplement; or, as to each party, at such other address or facsimile number as
shall be designated by such party in a written notice to each other party.

Section 10.05. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such provisions shall be deemed severable from
the remaining provisions of this Agreement and shall in no way affect the
validity or enforceability of the remaining provisions.

Section 10.06. Further Assurances. Each of the Transferor, the Servicer and the
Issuer agree to do and perform, from time to time, any and all acts and to
authorize or execute any and all further instruments required to be done by it
or reasonably requested by the Issuer and the Indenture Trustee more fully to
effect the purposes of this Agreement, including the authorization of any
financing statements or amendments to financing statements relating to the
Transferred Assets for filing under the provisions of the UCC of any applicable
jurisdiction.

Section 10.07. Nonpetition Covenant.

(a) Notwithstanding any prior termination of this Agreement, the Servicer, the
Indenture Trustee, the Owner Trustee (as such and in its individual capacity),
and the Transferor shall not, prior to the date which is one year and one day
after the termination of the Trust, acquiesce, petition or otherwise invoke or
cause the Issuer to invoke the process of any Governmental Authority for the
purpose of commencing or sustaining a case against the Issuer under any Debtor
Relief Law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or any substantial part of
its property or ordering the winding-up or liquidation of the affairs of the
Issuer.

(b) Notwithstanding any prior termination of this Agreement, the Servicer, the
Indenture Trustee, the Owner Trustee (as such and in its individual capacity),
and the Issuer shall not, prior to the date which is one year and one day after
the termination of this Agreement, acquiesce, petition or otherwise invoke or
cause the Transferor to invoke the process of any Governmental Authority for the
purpose of commencing or sustaining a case against the

 

58



--------------------------------------------------------------------------------

Transferor under any Debtor Relief Law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Transferor or any substantial part of its property or ordering the winding-up or
liquidation of the affairs of the Transferor.

Section 10.08. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Issuer, the Transferor, the Servicer,
the Owner Trustee, the Noteholders or the Indenture Trustee, any right, remedy,
power or privilege under this Agreement shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges provided under this Agreement are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law.

Section 10.09. Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

Section 10.10. Third-Party Beneficiaries. This Agreement will inure to the
benefit of and be binding upon the parties hereto, the Noteholders, any holder
of a Transferor Certificate, any Series Enhancer, and the Owner Trustee (with
respect to Sections 3.01(e), 6.04, 10.07, 10.10 and 10.13 only), and their
respective successors and permitted assigns. Except as otherwise expressly
provided in this Agreement, no other Person will have any right or obligation
hereunder.

Section 10.11. Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived or supplemented except as provided herein.

Section 10.12. Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

Section 10.13. Limitation of Liability of Owner Trustee.

It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Trust FSB, not individually or
personally but solely as owner trustee of the Issuer, in the exercise of the
powers and authority conferred and vested in it under the Trust Agreement,
(b) each of the representations, undertakings and agreements herein made on the
part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust FSB but is made and intended for
the purpose of binding only the Issuer and (c) under no circumstances shall
Wilmington Trust FSB be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or the other Transaction Documents to which the Issuer is a party.

[END OF ARTICLE X]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferor, the Servicer, the Issuer and the Indenture
Trustee have caused this Transfer and Servicing Agreement to be duly executed by
their respective officers as of the date first above written.

 

 

COMPUCREDIT FUNDING CORP. III,

as Transferor

By:     /s/  Rebecca Howell          

Name:    Rebecca Howell

 

Title:      Assistant Secretary

 

COMPUCREDIT CORPORATION,

as Servicer

By:     /s/  William R. McCamey          

Name:    William R. McCamey

 

Title:      Treasurer

 

COMPUCREDIT CREDIT CARD

MASTER NOTE BUSINESS TRUST III,

as Issuer

By:     WILMINGTON TRUST FSB,  

not in its individual capacity but solely

as Owner Trustee on behalf of the

Issuer

 

By:     /s/  Mindy Riddle          

Name:    Mindy Riddle

 

Title:      Senior Financial Services Officer

 

U.S. BANK NATIONAL ASSOCIATION,

 

not in its individual capacity but

solely as Indenture Trustee

By:     /s/  Tamara Schultz-Fugh          

Name:    Tamara Schultz-Fugh

 

Title:      Vice President